Exhibit 10.1
 

 

 
GS MORTGAGE SECURITIES CORPORATION II,
 
PURCHASER
 
and
 
GOLDMAN SACHS MORTGAGE COMPANY,
 
SELLER
 
MORTGAGE LOAN PURCHASE AGREEMENT
 
Dated as of June 1, 2014
 
Series 2014-GC22
 

 
 
 

--------------------------------------------------------------------------------

 
 
This Mortgage Loan Purchase Agreement (“Agreement”), dated as of June 1, 2014,
is between GS Mortgage Securities Corporation II, a Delaware corporation, as
purchaser (the “Purchaser”), and Goldman Sachs Mortgage Company, a New York
limited partnership, as seller (the “Seller”).
 
Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
June 1, 2014 (the “Pooling and Servicing Agreement”), among the Purchaser, as
depositor, Wells Fargo Bank, National Association, as master servicer (in such
capacity, the “Master Servicer”), CWCapital Asset Management LLC, as special
servicer (the “Special Servicer”), Pentalpha Surveillance LLC, as operating
advisor, Wells Fargo Bank, National Association, as certificate administrator
(in such capacity, the “Certificate Administrator”), and Deutsche Bank Trust
Company Americas, as trustee (the “Trustee”), pursuant to which the Purchaser
will transfer the Mortgage Loans (as defined herein), together with certain
other mortgage loans, to a trust fund and certificates representing ownership
interests in the Mortgage Loans, together with the other mortgage loans, will be
issued by the trust fund (the “Trust Fund”).  In exchange for the Mortgage Loans
and the other mortgage loans, the Trust Fund will issue to or at the direction
of the Depositor certificates to be known as GS Mortgage Securities Trust
2014-GC22, Commercial Mortgage Pass-Through Certificates, Series 2014-GC22
(collectively, the “Certificates”).  For purposes of this Agreement, “Mortgage
Loans” refers to the mortgage loans listed on Exhibit A and “Mortgaged
Properties” refers to the properties securing such Mortgage Loans.
 
The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:
 
SECTION 1     Sale and Conveyance of Mortgages; Possession of Mortgage
File.  The Seller does hereby sell, transfer, assign, set over and convey to the
Purchaser, without recourse (except as otherwise specifically set forth herein),
(subject to the rights of the holder of interests in any Newcastle Senior
Housing Portfolio Companion Loan and the Selig Portfolio Companion Loan) all of
its right, title and interest in and to the Mortgage Loans identified on Exhibit
A to this Agreement (the “Mortgage Loan Schedule”) including all interest and
principal received on or with respect to the Mortgage Loans after the Cut-Off
Date (and, in any event, notwithstanding anything herein to the contrary,
excluding payments of principal and interest first due on the Mortgage Loans on
or before the Cut-Off Date).  Upon the sale of the Mortgage Loans, the ownership
of each related Note, the Seller’s interest in the related Mortgage represented
by the Note and the other contents of the related Mortgage File  (subject to the
rights of the holders of interests in any Newcastle Senior Housing Portfolio
Companion Loan and the Selig Portfolio Companion Loan) will be vested in the
Purchaser and immediately thereafter the Trustee, and the ownership of records
and documents with respect to each Mortgage Loan (other than those to be held by
the holder of any Newcastle Senior Housing Portfolio Companion Loan and the
Selig Portfolio Companion Loan) prepared by or which come into the possession of
the Seller shall (subject to the rights of the holder of any Newcastle Senior
Housing Portfolio Companion Loan and the Selig Portfolio Companion Loan)
immediately vest in the Purchaser and immediately thereafter the Trustee.  In
connection with the transfer of the Newcastle Senior Housing Portfolio Mortgage
Loan and the Selig Portfolio Mortgage Loan pursuant to this Section 1, the
Seller does hereby assign to the Purchaser all of its rights, title and interest
(solely
 
 
 

--------------------------------------------------------------------------------

 
 
in its capacity as the holder of the Newcastle Senior Housing Portfolio Mortgage
Loan and the Selig Portfolio Mortgage Loan) in, to and under the related
Co-Lender Agreement (it being understood and agreed that the Seller does not
assign any right, title or interest that it may have thereunder in its capacity
as the Newcastle Senior Housing Portfolio Companion Loan Holder and the Selig
Portfolio Companion Loan Holder, if applicable).  The Purchaser will sell
certain of the Certificates (the “Public Certificates”) to the underwriters (the
“Underwriters”) specified in the Underwriting Agreement, dated as of June 5,
2014 (the “Underwriting Agreement”), between the Purchaser and the Underwriters,
and the Purchaser will sell certain of the Certificates (the “Private
Certificates”) to the initial purchasers (the “Initial Purchasers” and,
collectively with the Underwriters, the “Dealers”) specified in the Purchase
Agreement, dated as of June 5, 2014 (the “Certificate Purchase Agreement”),
between the Purchaser and Initial Purchasers.
 
The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms.  As consideration for
the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction $266,188,912.20,
plus accrued interest on the Mortgage Loans from and including June 1, 2014 to
but excluding the Closing Date (but subject to certain post-settlement
adjustment for expenses incurred by the Underwriters and the Initial Purchasers
on behalf of the Depositor and for which the Seller is specifically
responsible).
 
The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.
 
SECTION 2     Books and Records; Certain Funds Received After the Cut-Off
Date.  From and after the sale of the Mortgage Loans to the Purchaser, record
title to each Mortgage  (other than with respect to any Mortgage Loan that is a
Non-Serviced Mortgage Loan) and each Note shall be transferred to the Trustee
subject to and in accordance with this Agreement.  Any funds due after the
Cut-Off Date in connection with a Mortgage Loan received by the Seller shall be
held in trust on behalf of the Trustee (for the benefit of the
Certificateholders) as the owner of such Mortgage Loan and shall be transferred
promptly to the Certificate Administrator.  All scheduled payments of principal
and interest due on or before the Cut-Off Date but collected after the Cut-Off
Date, and all recoveries and payments of principal and interest collected on or
before the Cut-Off Date (only in respect of principal and interest on the
Mortgage Loans due on or before the Cut-Off Date and principal prepayments
thereon), shall belong to, and shall be promptly remitted to, the Seller.
 
The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser.  The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes.  Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.
 
The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller.  The Purchaser intends to treat the transfer of
each Mortgage Loan from the
 
 
-2-

--------------------------------------------------------------------------------

 
 
Seller as a purchase for tax purposes.  The Purchaser shall be responsible for
maintaining, and shall maintain, a set of records for each Mortgage Loan which
shall be clearly marked to reflect the transfer of ownership of each Mortgage
Loan by the Seller to the Purchaser pursuant to this Agreement.
 
SECTION 3     Delivery of Mortgage Loan Documents; Additional Costs and
Expenses.  (a)  The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans
contemplated herein, to deliver or cause to be delivered to the Custodian (on
behalf of the Trustee), the Master Servicer and the Special Servicer,
respectively, on the dates set forth in Section 2.01 of the Pooling and
Servicing Agreement, all documents, instruments and agreements required to be
delivered by the Purchaser, or contemplated to be delivered by the Seller
(whether at the direction of the Purchaser or otherwise), to the Custodian, the
Master Servicer and the Special Servicer, as applicable, with respect to the
Mortgage Loans under Section 2.01 of the Pooling and Servicing Agreement, and
meeting all the requirements of such Section 2.01 of the Pooling and Servicing
Agreement; provided that the Seller shall not be required to deliver any draft
documents, privileged communications, credit underwriting, due diligence
analyses or data or internal worksheets, memoranda, communications or
evaluations.
 
(b)           Except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan, the Seller shall deliver to and deposit (or cause to be delivered
to and deposited) with the Master Servicer within five (5) Business Days after
the Closing Date a copy of the Mortgage File and documents and records not
otherwise required to be contained in the Mortgage File that (i) relate to the
origination and/or servicing and administration of the Mortgage Loans and the
Selig Portfolio Companion Loan, (ii) are reasonably necessary for the ongoing
administration and/or servicing of the Mortgage Loans (including any asset
summaries related to the Mortgage Loans that were delivered to the Rating
Agencies in connection with the rating of the Certificates) and the Selig
Portfolio Companion Loan or for evidencing or enforcing any of the rights of the
holder of the Mortgage Loans and the Selig Portfolio Companion Loan or holders
of interests therein and (iii) are in the possession or under the control of the
Seller, together with (x) all unapplied Escrow Payments and reserve funds in the
possession or under control of the Seller that relate to the Mortgage Loans and
the Selig Portfolio Companion Loan and (y) a statement indicating which Escrow
Payments and reserve funds are allocable to each Mortgage Loan or to the Selig
Portfolio Companion Loan, provided that copies of any document in the Mortgage
File and any other document, record or item referred to above in this sentence
that constitutes a Designated Servicing Document shall be delivered to the
Master Servicer on or before the Closing Date; provided that the Seller shall
not be required to deliver any draft documents, privileged or other
communications, credit underwriting, due diligence analyses or data or internal
worksheets, memoranda, communications or evaluations.
 
 
(c)           With respect to any Mortgage Loan secured by a Mortgaged Property
that is subject to a franchise agreement with a related comfort letter in favor
of the Seller that requires notice to or request of the related franchisor to
transfer or assign any related comfort letter to the Trustee for the benefit of
the Certificateholders or have a new comfort letter (or any such new document or
acknowledgement as may be contemplated under the existing comfort letter) issued
in the name of the Trustee for the benefit of the Certificateholders, the Seller
or its designee shall, within 45 days of the Closing Date (or any shorter period
if required by the applicable  
 
 
-3-

--------------------------------------------------------------------------------

 
 
comfort letter), provide any such required notice or make any such required
request to the related franchisor for the transfer or assignment of such comfort
letter or issuance of a new comfort letter (or any such new document or
acknowledgement as may be contemplated under the existing comfort letter), with
a copy of such notice or request to the Custodian (who shall include such
document in the related Mortgage File), the Master Servicer and the Special
Servicer, and the Master Servicer shall use reasonable efforts in accordance
with the Servicing Standard to acquire such replacement comfort letter, if
necessary (or to acquire any such new document or acknowledgement as may be
contemplated under the existing comfort letter).
 
SECTION 4     Treatment as a Security Agreement.  Pursuant to Section 1 hereof,
the Seller has conveyed to the Purchaser all of its right, title and interest in
and to the Mortgage Loans.  The parties intend that such conveyance of the
Seller’s right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan.  If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-Off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-Off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-Off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law.  If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.
 
SECTION 5     Covenants of the Seller.  The Seller covenants with the Purchaser
as follows:
 
(a)           except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan, it shall cause Anderson McCoy & Orta, P.C. to record and file in
the appropriate public recording office for real property records or UCC
financing statements, as appropriate (or, with respect to any assignments that
the Custodian has agreed to record or file pursuant to the Pooling and Servicing
Agreement, deliver to the Custodian for such purpose and cause the Custodian to
record and file), the assignments of assignment of leases, rents and profits and
the assignments of Mortgage and each related UCC-3 financing statement referred
to in the definition of Mortgage File from the Seller to the Trustee as and to
the extent contemplated under Section 2.01(c) of the Pooling and Servicing
Agreement.  All out of pocket costs and expenses relating to the recordation or
filing of such assignments, assignments of Mortgage and financing statements
shall be paid by the Seller.  If any such document or instrument is lost or
returned unrecorded or unfiled, as the case may be, because of a defect therein,
then the Seller shall prepare or cause the preparation of a substitute therefor
or cure such defect or cause such defect to be cured, as the case may be, and
the Seller shall record or file, or cause the recording or filing of, such
substitute or corrected document or instrument or, with respect to any
assignments that the Custodian has agreed to record or file pursuant to the
Pooling and Servicing Agreement, deliver such substitute or corrected document
or instrument to the Custodian (or, if the Mortgage Loan is then no longer
subject to the Pooling and Servicing Agreement, the then holder of such Mortgage
Loan);
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)           as to each Mortgage Loan, except with respect to any Mortgage Loan
that is a Non-Serviced Mortgage Loan, if the Seller cannot deliver or cause to
be delivered the documents and/or instruments referred to in clauses (2), (3)
and (6) (if recorded) and (15) of the definition of “Mortgage File” in the
Pooling and Servicing Agreement solely because of a delay caused by the public
recording or filing office where such document or instrument has been delivered
for recordation or filing, as applicable, it shall forward to the Custodian a
copy of the original certified by the Seller to be a true and complete copy of
the original thereof submitted for recording.  The Seller shall cause each
assignment referred to in Section (5)(a) above that is recorded and the file
copy of each UCC-3 assignment referred to in Section (5)(a) above to reflect
that it should be returned by the public recording or filing office to the
Custodian or its agent following recording (or, alternatively, to the Seller or
its designee, in which case the Seller shall deliver or cause the delivery of
the recorded original to the Custodian promptly following receipt); provided
that, in those instances where the public recording office retains the original
assignment of Mortgage or assignment of Assignment of Leases, the Custodian
shall obtain therefrom a certified copy of the recorded original.  On a monthly
basis, at the expense of the Seller, the Custodian shall forward to the Master
Servicer a copy of each of the aforementioned assignments following the
Custodian’s receipt thereof;
 
(c)           it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans (other than
any Mortgage Loans that are Non-Serviced Mortgage Loans) to the Master Servicer,
including effectuating the transfer of any letters of credit with respect to any
Mortgage Loan to the Master Servicer on behalf of the Trustee for the benefit of
Certificateholders and the Selig Portfolio Companion Loan Holder.  Prior to the
date that a letter of credit with respect to any Mortgage Loan is transferred to
the Master Servicer, the Seller will cooperate with the reasonable requests of
the Master Servicer or Special Servicer, as applicable, in connection with
effectuating a draw under such letter of credit as required under the terms of
the related Loan Documents;
 
(d)           the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC Financial File and the CREFC Loan
Periodic Update File that are required to be prepared by the Master Servicer
pursuant to the Pooling and Servicing Agreement and the Supplemental Servicer
Schedule;
 
(e)           if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the Seller Information in the Prospectus Supplement dated June 6, 2014 relating
to the Public Certificates, the annexes and exhibits thereto and the DVD
delivered therewith, or the Offering Circular dated June 5, 2014 relating to the
Private Certificates, the annexes and exhibits thereto and the DVD delivered
therewith (collectively, the “Offering Documents”), or causes there to be an
omission to state therein a material fact with respect to the Seller Information
required to be stated therein or necessary to make the statements therein with
respect to the Seller Information, in the light of the circumstances under which
they were made, not misleading, then the Seller shall promptly notify the
Dealers and the Depositor. If as a result of any such event the Dealers’
 
 
-5-

--------------------------------------------------------------------------------

 
 
legal counsel determines that it is necessary to amend or supplement the
Offering Documents in order to correct the untrue statement, or to make the
statements therein, in the light of the circumstances when the Offering
Documents are delivered to a purchaser, not misleading, or to make the Offering
Documents in compliance with applicable law, the Seller shall (to the extent
that such amendment or supplement solely relates to the Seller Information) at
the expense of the Seller, do all things reasonably necessary to assist the
Depositor to prepare and furnish to the Dealers, such amendments or supplements
to the Offering Documents as may be necessary so that the Seller Information in
the Offering Documents, as so amended or supplemented, will not contain an
untrue statement, will not, in the light of the circumstances when the Offering
Documents are delivered to a purchaser, be misleading and will comply with
applicable law.  (All terms under this clause (e) and not otherwise defined in
this Agreement shall have the meanings set forth in the Indemnification
Agreement, dated as of June 5, 2014, among the Underwriters, the Initial
Purchasers, the Seller and the Purchaser (the “Indemnification Agreement” and,
together with this Agreement, the “Operative Documents”));
 
(f)           for so long as the Trust Fund (or with respect to the Selig
Portfolio Companion Loan, if such Companion Loan is deposited into another
securitization, the trust fund under such other securitization) is subject to
the reporting requirements of the Exchange Act, the Seller shall provide the
Depositor (or with respect to the Selig Portfolio Companion Loan if such
Companion Loan (or a portion thereof) is deposited into another securitization,
the depositor of such securitization) and the Certificate Administrator with any
Additional Form 10-D Disclosure, any Additional Form 10-K Disclosure and any
Form 8-K Disclosure Information indicated on Exhibit U, Exhibit V and Exhibit Z
to the Pooling and Servicing Agreement, to the extent contemplated to be
provided by the Seller, within the time periods set forth in the Pooling and
Servicing Agreement; provided that, in connection with providing Additional Form
10-K Disclosure and the Seller’s reporting obligations under Item 1119 of
Regulation AB, upon reasonable request by the Seller, the Purchaser shall
provide the Seller with a list of all parties to the Pooling and Servicing
Agreement and any other Servicing Function Participant; and
 
(g)           With respect to the Selig Portfolio Mortgage Loan, the Seller
agrees that if disclosure related to the description of a party to the Pooling
and Servicing Agreement is requested by the holder of a related Companion Loan
for inclusion in the disclosure materials relating to the securitization of such
Companion Loan, the reasonable costs related to such disclosure and any
opinion(s) of counsel, certifications and/or indemnification agreement(s) shall
be paid or caused to be paid by the Seller.
 
SECTION 6     Representations and Warranties.
 
(a)           The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:
 
(i)            The Seller is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of New York with full
power and authority to own its assets and conduct its business, is duly
qualified as a foreign organization in good standing in all jurisdictions to the
extent such qualification is necessary to hold and sell the Mortgage Loans or
otherwise comply with its obligations under this Agreement except where the
failure to be so qualified would not have a material adverse effect on its
 
 
-6-

--------------------------------------------------------------------------------

 
 
ability to perform its obligations hereunder, and the Seller has taken all
necessary action to authorize the execution and delivery of, and performance
under, the Operative Documents and has duly executed and delivered each
Operative Document, and has the power and authority to execute, deliver and
perform under each Operative Document and all the transactions contemplated
hereby and thereby, including, but not limited to, the power and authority to
sell, assign, transfer, set over and convey the Mortgage Loans in accordance
with this Agreement;
 
(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;
 
(iii)           The execution and delivery of each Operative Document by the
Seller and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;
 
(iv)           There is no action, suit, proceeding or investigation pending or,
to the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;
 
(v)            The Seller is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that, in the
Seller’s good faith and reasonable judgment, is likely to materially and
adversely affect the condition (financial or other) or operations of the Seller
or its properties or might have consequences that, in the Seller’s good faith
and reasonable judgment, is likely to materially and adversely affect its
performance under any Operative Document;
 
(vi)           No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
transactions contemplated hereby or thereby, other than those which have been
obtained by the Seller; and
 
(vii)          The transfer, assignment and conveyance of the Mortgage Loans by
the Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction.
 
(b)            The Purchaser represents and warrants to the Seller as of the
Closing Date that:
 
(i)             The Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with full
corporate power and authority to own its assets and conduct its business, is
duly qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;
 
(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
 
(iii)          The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s assets or
property, in each case which would materially and adversely affect the ability
of the Purchaser to carry out the transactions contemplated by this Agreement;
 
(iv)          There is no action, suit, proceeding or investigation pending or,
to the Purchaser’s knowledge, threatened against the Purchaser in any court or
by or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;
 
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
(v)           The Purchaser is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default might have consequences that
would materially and adversely affect the condition (financial or other) or
operations of the Purchaser or its properties or might have consequences that
would materially and adversely affect its performance under any Operative
Document; and
 
(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser.
 
(c)           The Seller further makes the representations and warranties as to
the Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-Off
Date or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.
 
(d)           Pursuant to the Pooling and Servicing Agreement, if (i) any party
thereto discovers or receives notice alleging that any document constituting a
part of a Mortgage File has not been properly executed, is missing, contains
information that does not conform in any material respect with the corresponding
information set forth in the Mortgage Loan Schedule, or does not appear to be
regular on its face (each, a “Document Defect”), or discovers or receives notice
alleging a breach of any representation or warranty of the Seller made pursuant
to Section 6(c) of this Agreement with respect to any Mortgage Loan (a “Breach”)
or (ii) the Special Servicer or the Purchaser receives a Repurchase Request,
such party is required to give prompt written notice thereof to the Seller.
 
(e)           Pursuant to the Pooling and Servicing Agreement, the Special
Servicer is required to determine whether any such Document Defect or Breach
with respect to any Mortgage Loan materially and adversely affects, or such
Document Defect is deemed in accordance with Section 2.03 of the Pooling and
Servicing Agreement to materially and adversely affect, the value of the
Mortgage Loan or any related REO Property or the interests of the
Certificateholders therein (any such Document Defect shall constitute a
“Material Document Defect” and any such Breach shall constitute a “Material
Breach”).  If such Document Defect or Breach has been determined to be a
Material Document Defect or Material Breach, then the Special Servicer will be
required to give prompt written notice thereof to the Seller.  Promptly upon
becoming aware of any such Material Document Defect or Material Breach
(including through a written notice given by any party hereto, as provided above
if the Document Defect or Breach identified therein is a Material Document
Defect or Material Breach, as the case may be), the Seller shall, not later than
90 days from the earlier of the Seller’s discovery or receipt of notice of, and
receipt of a demand to take action with respect to, such Material Document
Defect or Material Breach, as the case may be (or, in the case of a Material
Document Defect or Material Breach relating to a Mortgage Loan not being a
“qualified mortgage” within the meaning of the REMIC Provisions, not later than
90 days from any party discovering such Material Document Defect or Material
Breach, provided that, if such discovery is by any party other than the Seller,
the Seller receives notice thereof in a timely manner), cure the same in all
 
 
-9-

--------------------------------------------------------------------------------

 
 
material respects (which cure shall include payment of any losses and Additional
Trust Fund Expenses associated therewith) or, if such Material Document Defect
or Material Breach, as the case may be, cannot be cured within such 90 day
period, the Seller shall either (i) substitute a Qualified Substitute Mortgage
Loan for such affected Mortgage Loan (provided that in no event shall any such
substitution occur later than the second anniversary of the Closing Date) and
pay the Master Servicer, for deposit into the Collection Account, any
Substitution Shortfall Amount in connection therewith or (ii) repurchase the
affected Mortgage Loan or any related REO Property (or the Trust Fund’s interest
therein) at the applicable Purchase Price by wire transfer of immediately
available funds to the Collection Account; provided, however, that if (i) such
Material Document Defect or Material Breach is capable of being cured but not
within such 90 day period, (ii) such Material Document Defect or Material Breach
is not related to any Mortgage Loan’s not being a “qualified mortgage” within
the meaning of the REMIC Provisions and (iii) the Seller has commenced and is
diligently proceeding with the cure of such Material Document Defect or Material
Breach within such 90 day period, then the Seller shall have an additional 90
days to complete such cure (or, in the event of a failure to so cure, to
complete such repurchase of the related Mortgage Loan or substitute a Qualified
Substitute Mortgage Loan as described above) it being understood and agreed
that, in connection with the Seller’s receiving such additional 90 day period,
the Seller shall deliver an Officer’s Certificate to the Trustee, the Special
Servicer and the Certificate Administrator setting forth the reasons such
Material Document Defect or Material Breach is not capable of being cured within
the initial 90 day period and what actions the Seller is pursuing in connection
with the cure thereof and stating that the Seller anticipates that such Material
Document Defect or Material Breach will be cured within such additional 90 day
period; and provided, further, that, if any such Material Document Defect is
still not cured after the initial 90 day period and any such additional 90 day
period solely due to the failure of the Seller to have received the recorded
document, then the Seller shall be entitled to continue to defer its cure,
substitution or repurchase obligations in respect of such Document Defect so
long as the Seller certifies to the Trustee, the Special Servicer and the
Certificate Administrator every 30 days thereafter that the Document Defect is
still in effect solely because of its failure to have received the recorded
document and that the Seller is diligently pursuing the cure of such defect
(specifying the actions being taken), except that no such deferral of cure,
substitution or repurchase may continue beyond the date that is 18 months
following the Closing Date.  Any such repurchase of a Mortgage Loan shall be on
a servicing released basis.  The Seller shall have no obligation to monitor the
Mortgage Loans regarding the existence of a Breach or a Document Defect, but if
the Seller discovers a Material Breach or Material Document Defect with respect
to a Mortgage Loan, it will notify the Purchaser.
 
Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in connection with an imminent enforcement of the lender’s
rights or remedies under the related Mortgage Loan, defending any claim asserted
by any Mortgagor or third party with respect to the
 
 
-10-

--------------------------------------------------------------------------------

 
 
Mortgage Loan, establishing the validity or priority of any lien on any
collateral securing the Mortgage Loan or for any immediate significant servicing
obligation.
 
With respect to the Newcastle Senior Housing Portfolio Mortgage Loan, the Seller
agrees that if a “Material Document Defect” under, and as such term or any
analogous term is defined in, the related Other Pooling and Servicing Agreement
exists with respect to the related Non-Serviced Companion Loan evidenced by Note
A-1 and the Seller repurchases the related Non-Serviced Companion Loan from
related the Other Securitization Trust, then the Seller shall repurchase the
Newcastle Senior Housing Portfolio Mortgage Loan; provided, however, that the
foregoing shall not apply to any Material Document Defect related to the
promissory note for such related Non-Serviced Companion Loan.
 
(f)           In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt
 
executed by the repurchasing entity, all portions of the Mortgage File and other
documents and all Escrow Payments and reserve funds pertaining to such Mortgage
Loan possessed by it, and each document that constitutes a part of the Mortgage
File shall be endorsed or assigned to the extent necessary or appropriate to the
repurchasing or substituting entity or its designee in the same manner, but only
if the respective documents have been previously assigned or endorsed to the
Trustee, and pursuant to appropriate forms of assignment, substantially similar
to the manner and forms pursuant to which such documents were previously
assigned to the Trustee or as otherwise reasonably requested to effect the
retransfer and reconveyance of the Mortgage Loan and the security therefor to
the Seller or its designee; provided that such tender by the Trustee shall be
conditioned upon its receipt from the Master Servicer of a Request for Release
and an Officer’s Certificate to the effect that the requirements for repurchase
or substitution have been satisfied.
 
(g)           The representations and warranties of the parties hereto shall
survive the execution and delivery and any termination of this Agreement and
shall inure to the benefit of the respective parties, notwithstanding any
restrictive or qualified endorsement on the Notes or Assignment of Mortgage or
the examination of the Mortgage Files.
 
(h)           Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement.  The Seller’s obligation to cure any Material Breach or Material
Document Defect or to repurchase or substitute any affected Mortgage Loan
pursuant to this Section 6 shall constitute the sole remedy available to the
Purchaser in connection with a breach of any of the Seller’s representations or
warranties contained in Section 6(c) of this Agreement or a Document Defect with
respect to any Mortgage Loan.
 
(i)           The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a Repurchase Request (other than from the
Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan, (iii) the
Seller receives a Repurchase Communication of a Repurchase Request Withdrawal
(other than from the Depositor) or (iv) the Seller rejects or disputes any
Repurchase Request.  Each such notice shall be given no later than
 
 
-11-

--------------------------------------------------------------------------------

 
 
the tenth (10th) Business Day after (A) with respect to clauses (i) and (iii) of
the preceding sentence, receipt of a Repurchase Communication of a Repurchase
Request or a Repurchase Request Withdrawal, as applicable, and (B) with respect
to clauses (ii) and (iv) of the preceding sentence, the occurrence of the event
giving rise to the requirement for such notice, and shall include (1) the
identity of the related Mortgage Loan, (2) the date (x) such Repurchase
Communication of such Repurchase Request or Repurchase Request Withdrawal was
received, (y) the related Mortgage Loan was repurchased or replaced or (z) the
Repurchase Request was rejected or disputed, as applicable, and (3) if known,
the basis for (x) the Repurchase Request (as asserted in the Repurchase Request)
or (y) any rejection or dispute of a Repurchase Request, as applicable.
 
The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission and a true, correct and complete copy of the relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission with respect to the Mortgage
 
Loans on or before the date that is five (5) Business Days before the date such
Form ABS-15G is required to be filed with the Securities and Exchange
Commission.
 
In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests.  Any such information requested shall be
provided as promptly as practicable after such request is made.
 
The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines.  In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a 15Ga-1 Notice Provider shall be deemed
to constitute a waiver or defense to the exercise of any legal right the 15Ga-1
Notice Provider may have with respect to this Agreement, including with respect
to any Repurchase Request that is the subject of a 15Ga-1 Notice.
 
Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Document Defect or Material Breach.
 
Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust Fund is 0001607865.
 
“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form. 
 
 
-12-

--------------------------------------------------------------------------------

 
 
SECTION 7     Review of Mortgage File.  The Purchaser shall require the
Certificate Administrator pursuant to the Pooling and Servicing Agreement to
review the Mortgage Files pursuant to Section 2.02 of the Pooling and Servicing
Agreement and if it finds any document or documents not to have been properly
executed, or to be missing or to be defective on its face in any material
respect, to notify the Purchaser, which shall promptly notify the Seller.
 
SECTION 8     Conditions to Closing.  The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the consideration
for the Mortgage Loans as contemplated by Section 1 of this Agreement.  The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:
 
(a)           Each of the obligations of the Seller required to be performed by
it at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by an authorized
officer of the Seller substantially in the form of Exhibit D to this Agreement.
 
(b)           The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.
 
(c)           The Purchaser shall have received the following additional closing
documents:
 
(i)            copies of the Seller’s Articles of Association, charter, by-laws
or other organizational documents and all amendments, revisions, restatements
and supplements thereof, certified as of a recent date by the Secretary of the
Seller;
 
(ii)           a certificate as of a recent date of the Secretary of State of
the State of New York to the effect that the Seller is duly organized, existing
and in good standing in the State of New York;
 
(iii)           an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers and each Rating Agency;
 
(iv)          an opinion of counsel of the Seller, subject to customary
exceptions and carve-outs, in form reasonably acceptable to the Underwriters,
the Initial Purchasers and each Rating Agency; and
 
 
-13-

--------------------------------------------------------------------------------

 
 
(v)           a letter from counsel of the Seller substantially to the effect
that (a) nothing has come to such counsel’s attention that would lead such
counsel to believe that the agreed upon sections of the Primary Free Writing
Prospectus, the Prospectus Supplement, the Preliminary Offering Circular or the
Final Offering Circular (each as defined in the Indemnification Agreement), as
of the date thereof or as of the Closing Date (or, in the case of the Primary
Free Writing Prospectus or the Preliminary Offering Circular, solely as of the
time of sale) contained or contain, as applicable, with respect to the Seller or
the Mortgage Loans, any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein relating to the
Seller or the Mortgage Loans, in the light of the circumstances under which they
were made, not misleading and (b) the Seller Information (as defined in the
Indemnification Agreement) in the Prospectus Supplement appears to be
appropriately responsive in all material respects to the applicable requirements
of Regulation AB.
 
(d)           The Public Certificates shall have been concurrently issued and
sold pursuant to the terms of the Underwriting Agreement.  The Private
Certificates shall have been concurrently issued and sold pursuant to the terms
of the Certificate Purchase Agreement.
 
(e)           The Seller shall have executed and delivered concurrently herewith
the Indemnification Agreement.
 
(f)           The Seller shall furnish the Purchaser, the Underwriters and the
Initial Purchasers with such other certificates of its officers or others and
such other documents and opinions to evidence fulfillment of the conditions set
forth in this Agreement as the Purchaser and its counsel may reasonably request.
 
SECTION 9     Closing.  The closing for the purchase and sale of the Mortgage
Loans shall take place at the office of Cadwalader, Wickersham & Taft LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.
 
SECTION 10     Expenses.  The Seller will pay its pro rata share (the Seller’s
pro rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-Off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-Off Date of all the mortgage
loans to be included in the Trust Fund) of all costs and expenses of the
Purchaser in connection with the transactions contemplated herein, including,
but not limited to: (i) the costs and expenses of the Purchaser in connection
with the purchase of the Mortgage Loans; (ii) the costs and expenses of
reproducing and delivering the Pooling and Servicing Agreement and this
Agreement and printing (or otherwise reproducing) and delivering the
Certificates; (iii) the reasonable and documented fees, costs and expenses of
the Trustee, the Certificate Administrator and their respective counsel;
(iv) the fees and disbursements of a firm of certified public accountants
selected by the Purchaser and the Seller with respect to numerical information
in respect of the Mortgage Loans and the Certificates included in the
Prospectus, Primary Free Writing Prospectus, the Prospectus Supplement, the
Preliminary Offering Circular, the Final Offering Circular and any related
disclosure for the initial Form 8-K, including the cost of obtaining any
“comfort letters” with respect to such items; (v) the costs and expenses in
connection with the qualification or exemption of the Certificates under state
securities or blue sky laws, including filing fees and reasonable fees and
disbursements of counsel in connection
 
 
-14-

--------------------------------------------------------------------------------

 
 
therewith; (vi) the costs and expenses in connection with any determination of
the eligibility of the Certificates for investment by institutional investors in
any jurisdiction and the preparation of any legal investment survey, including
reasonable fees and disbursements of counsel in connection therewith; (vii) the
costs and expenses in connection with printing (or otherwise reproducing) and
delivering the Registration Statement, Prospectus, Primary Free Writing
Prospectus, Prospectus Supplement, Preliminary Offering Circular and Final
Offering Circular and the reproducing and delivery of this Agreement and the
furnishing to the Underwriters of such copies of the Registration Statement,
Prospectus, Primary Free Writing Prospectus, Prospectus Supplement, Preliminary
Offering Circular, Final Offering Circular and this Agreement as the
Underwriters may reasonably request; (viii) the fees of the rating agency or
agencies requested to rate the Certificates; (ix) the reasonable fees and
expenses of Cadwalader, Wickersham & Taft LLP, as counsel to the Purchaser; and
(x) the reasonable fees and expenses of Orrick, Herrington & Sutcliffe LLP, as
counsel to the Underwriters and the Initial Purchasers.
 
SECTION 11     Severability of Provisions.  If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.  Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.
 
SECTION 12     Governing Law.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.
 
SECTION 13     Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
SECTION 14     Submission to Jurisdiction.  EACH OF THE PARTIES HERETO
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH
 
 
-15-

--------------------------------------------------------------------------------

 
 
ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A
COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER
AND AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY MANNER PERMITTED BY LAW.
 
SECTION 15     No Third-Party Beneficiaries.  The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 16.
 
SECTION 16     Assignment.  The Seller hereby acknowledges that the Purchaser
has, concurrently with the execution hereof, executed and delivered the Pooling
and Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders.  The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement.  This Agreement shall bind and
inure to the benefit of and be enforceable by the Seller, the Purchaser and
their permitted successors and assigns.  Any Person into which the Seller may be
merged or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act.  The warranties and
representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee until the termination of the
Pooling and Servicing Agreement, but shall not be further assigned by the
Trustee to any Person.
 
SECTION 17     Notices.  All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by facsimile transmission to it at 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, fax number:
(212) 428-1439, email: leah.nivison@gs.com, with copies to: Peter Morreale, fax
number: (212) 902-3000, email: peter.morreale@gs.com and Joe Osborne, fax
number: (212) 291-5318, email: joe.osborne@gs.com, (ii) if sent to the Seller,
will be mailed, hand delivered, couriered or sent by facsimile transmission or
electronic mail and confirmed to it at Goldman Sachs Mortgage Company, 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, fax number:
(212) 428-1439, email: leah.nivison@gs.com, with copies to: Peter Morreale, fax
number: (212) 902-3000, email: peter.morreale@gs.com and Joe Osborne, fax
number:   (212) 291-5318, email: joe.osborne@gs.com, and (iii) in the case of
any of the preceding parties, such other address as may hereafter be furnished
to the other party in writing by such parties.
 
SECTION 18     Amendment.  This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller.  This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice.  No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.
 
 
-16-

--------------------------------------------------------------------------------

 
 
SECTION 19     Counterparts.  This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.
 
SECTION 20     Exercise of Rights.  No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege.  Except as set forth in Section 6(h) of
this Agreement, the rights and remedies herein expressly provided are cumulative
and not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity.  No notice to or demand on any party in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances, or constitute a waiver of the right of either party to any
other or further action in any circumstances without notice or demand.
 
SECTION 21     No Partnership.  Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties
hereto.  Nothing herein contained shall be deemed or construed as creating an
agency relationship between the Purchaser  and the Seller and neither party
shall take any action which could reasonably lead a third party to assume that
it has the authority to bind the other party or make commitments on such party’s
behalf.
 
SECTION 22     Miscellaneous.  This Agreement supersedes all prior agreements
and understandings relating to the subject matter hereof.  Neither this
Agreement nor any term hereof may be waived, discharged or terminated orally,
but only by an instrument in writing signed by the party against whom
enforcement of the waiver, discharge or termination is sought.
 
SECTION 23     Further Assurances.  The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement.
 
* * * * * *
 
 
-17-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.

       
GS MORTGAGE SECURITIES
CORPORATION II
           
By:
/s/ Leah Nivison      
Name: Leah Nivison
     
Title: Vice President
         

 
GOLDMAN SACHS MORTGAGE
COMPANY, a New York limited
partnership
           
By:
/s/ J. Theodore Borter      
Name: J. Theodore Borter
     
Title: Vice President

 
 
 
GS 2014-GC22 – GSMC Mortgage Loan Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
MORTGAGE LOAN SCHEDULE
 
 
A-1

--------------------------------------------------------------------------------

 
 
GC22 GSMC Mortgage Loan Schedule
                                                     
Control
Number
 
Footnotes
 
Loan Number
 
Property Name
 
Address
 
City
 
State
 
Zip Code
 
 Cut-Off Date Balance ($)
2
 
1
 
5JE0D1
 
Selig Portfolio
                 
100,000,000
2.01
     
5JE0D1-1
 
Fourth & Blanchard
 
2101 Fourth Avenue
 
Seattle
 
Washington
 
98121
   
2.02
     
5JE0D1-6
 
635 Elliott
 
635 Elliott Avenue West
 
Seattle
 
Washington
 
98119
   
2.03
     
5JE0D1-7
 
645 Elliott
 
645 Elliott Avenue West
 
Seattle
 
Washington
 
98119
   
2.04
     
5JE0D1-5
 
Fifth & Jackson
 
418 South Jackson Street
 
Seattle
 
Washington
 
98104
   
2.05
     
5JE0D1-2
 
North Tower - 100 West Harrison
 
413 1st Avenue West
 
Seattle
 
Washington
 
98119
   
2.06
     
5JE0D1-4
 
200 West Thomas
 
200 West Thomas Street
 
Seattle
 
Washington
 
98119
   
2.07
     
5JE0D1-3
 
South Tower - 100 West Harrison
 
401 1st Avenue West
 
Seattle
 
Washington
 
98119
   
6
 
2, 3, 4
 
2YLN21
 
Newcastle Senior Housing Portfolio  
                 
38,720,475
6.01
     
2YLN21-1
 
Orchid Terrace
 
4474 Butler Hill Road
 
St. Louis
 
Missouri
 
63128
   
6.02
     
2YLN21-2
 
Village Gate of Farmington
 
88 Scott Swamp Road
 
Farmington
 
Connecticut
 
6032
   
6.03
     
2YLN21-3
 
Lodge At Cold Spring
 
50 Cold Spring Road
 
Rocky Hill
 
Connecticut
 
6067
   
6.04
     
2YLN21-4
 
The Manor At Oakridge
 
4500 Oakhurst Boulevard
 
Susquehanna Township
 
Pennsylvania
 
17110
   
6.05
     
2YLN21-5
 
Durham Regent
 
3007 Pickett Road
 
Durham
 
North Carolina
 
27705
   
6.06
     
2YLN21-6
 
Dogwood Estates
 
2820 Wind River Lane
 
Denton
 
Texas
 
76210
   
6.07
     
2YLN21-7
 
Sheldon Oaks
 
2525 Cal Young Road
 
Eugene
 
Oregon
 
97401
   
6.08
     
2YLN21-8
 
Jordan Oaks
 
10820 Penny Road
 
Cary
 
North Carolina
 
27518
   
6.09
     
2YLN21-9
 
Sky Peaks
 
1520 Sky Valley Drive
 
Reno
 
Nevada
 
89523
   
6.10
     
2YLN21-10
 
The Westmont
 
1675 Scott Boulevard
 
Santa Clara
 
California
 
95050
   
6.11
     
2YLN21-11
 
Pinewood Hills
 
3901 Kirkpatrick Lane
 
Flower Mound
 
Texas
 
75028
   
6.12
     
2YLN21-12
 
Hidden Lakes
 
400 Madrona Avenue Southeast
 
Salem
 
Oregon
 
97302
   
6.13
     
2YLN21-13
 
Walnut Woods
 
35 North Walnut Street
 
Boyertown
 
Pennsylvania
 
19512
   
6.14
     
2YLN21-14
 
Oakwood Hills
 
4316 Oakwood Hills Parkway
 
Eau Claire
 
Wisconsin
 
54701
   
6.15
     
2YLN21-15
 
Madison Estates
 
8645 Fredericksburg Road
 
San Antonio
 
Texas
 
78240
   
6.16
     
2YLN21-16
 
Thornton Place
 
2901 Southwest Armstrong Avenue
 
Topeka
 
Kansas
 
66614
   
6.17
     
2YLN21-17
 
Whiterock Court
 
9215 White Rock Trail
 
Dallas
 
Texas
 
75238
   
6.18
     
2YLN21-18
 
The Bentley
 
3362 Forest Lane
 
Dallas
 
Texas
 
75234
   
6.19
     
2YLN21-19
 
Pueblo Regent
 
100 San Carlos Road
 
Pueblo
 
Colorado
 
81005
   
6.20
     
2YLN21-20
 
Vista De La Montana
 
18510 North Parkview Place
 
Surprise
 
Arizona
 
85374
   
6.21
     
2YLN21-21
 
Rock Creek
 
19295 Northwest Cornell Road
 
Hillsboro
 
Oregon
 
97124
   
6.22
     
2YLN21-22
 
Illahee Hills
 
8308 Colby Parkway
 
Urbandale
 
Iowa
 
50322
   
6.23
     
2YLN21-23
 
Palmer Hills
 
2617 Maplecrest Road
 
Bettendorf
 
Iowa
 
52722
   
6.24
     
2YLN21-24
 
Uffelman Estates
 
215 Uffelman Drive
 
Clarksville
 
Tennessee
 
37043
   
6.25
     
2YLN21-25
 
The Regent
 
440 Northwest Elks Drive
 
Corvallis
 
Oregon
 
97330
   
6.26
     
2YLN21-26
 
The Fountains At Hidden Lakes
 
250‐352 Woodbridge Court Southeast
 
Salem
 
Oregon
 
97302
   
12
     
5J7B93
 
Maccabees Center
 
25800 & 25900 Northwestern Highway
 
Southfield
 
Michigan
 
48075
 
21,500,000
14
     
5JE0F6
 
College Towers
 
1800 and 1840 Rhodes Road
 
Kent
 
Ohio
 
44240
 
16,460,000
19
     
5J7B28
 
Nitneil Portfolio I - Alabama
                 
13,200,000
19.01
     
5J7B28-1
 
Slaughter
 
906 Slaughter Road
 
Madison
 
Alabama
 
35758
   
19.02
     
5J7B28-2
 
County Line
 
10835 County Line Road
 
Madison
 
Alabama
 
35758
   
19.03
     
5J7B28-4
 
Leeman
 
3060 Leeman Ferry Road Southwest
 
Huntsville
 
Alabama
 
35801
   
19.04
     
5J7B28-3
 
Blake Bottom
 
2062 Blake Bottom Road Northwest
 
Huntsville
 
Alabama
 
35806
   
19.05
     
5J7B28-5
 
Oakwood
 
315 Oakwood Avenue Northeast
 
Huntsville
 
Alabama
 
35811
   
19.06
     
5J7B28-6
 
Martin
 
700 Martin Road Southwest
 
Huntsville
 
Alabama
 
35824
   
23
     
5J2HB3
 
Broadway Market Center
 
4901-4949 and 5001 South Broadway Avenue
 
Tyler
 
Texas
 
75703
 
11,390,000
28
     
5J2EA8
 
Hampton Inn Pineville
 
401 Towne Centre Boulevard
 
Pineville
 
North Carolina
 
28134
 
10,000,000

 
 
 

--------------------------------------------------------------------------------

 
 

                                 
Control
Number
 
Footnotes
 
Loan Number
 
Property Name
 
Address
 
City
 
State
 
Zip Code
 
 Cut-Off Date Balance ($)
29
     
5J7A86
 
Nitneil Portfolio I - Georgia
                 
9,900,000
29.01
     
5J7A86-2
 
Arnold
 
12390 Arnold Mill Road
 
Alpharetta
 
Georgia
 
30004
   
29.02
     
5J7A86-3
 
Hutchinson
 
3585 Hutchinson Road
 
Cumming
 
Georgia
 
30040
   
29.03
     
5J7A86-1
 
Mt. Zion
 
2846 Mount Zion Road
 
Jonesboro
 
Georgia
 
30236
   
31
     
2YEF78
 
Ivy Pointe Office Building
 
4270 Ivy Pointe Boulevard
 
Cincinnati
 
Ohio
 
45245
 
8,091,307
32
     
5J2HK3
 
Whitehall Tech Center III
 
2401 Whitehall Park Drive
 
Charlotte
 
North Carolina
 
28273
 
8,041,158
36
     
5JE0B5
 
Two Research Park
 
1700 Research Parkway
 
College Station
 
Texas
 
77845
 
7,187,919
37
     
2YUJH6
 
Olivewood Shopping Center Portfolio  
                 
6,992,553
37.01
     
2YUJH6-1
 
Olivewood Shopping Center
 
1400 West Olive Avenue
 
Merced
 
California
 
95348
   
37.02
     
2YUJH6-2
 
Big 5 Sporting Goods
 
3215 East US Highway 50
 
Canon City
 
 Colorado
 
81212
   
42
     
5J63B9
 
Whitehall Tech Center VII
 
2530 Whitehall Park Drive
 
Charlotte
 
North Carolina
 
28273
 
5,893,520
                                 
1
 
The Cut-off Date Balance of $100,000,000 represents the note A-1 of a
$197,000,000 whole loan evidenced by two pari passu notes.  One companion loan
with a principal balance of $97,000,000 as of the Cut-off Date is held outside
the issuing entity and is expected to be contributed to a future
securitization.  Cut-off Date LTV Ratio, LTV Ratio at Maturity/ARD, Underwritten
NCF DSCR, Debt Yield on Underwritten Net Operating Income, Debt Yield on
Underwritten Net Cash Flow and Loan Per Unit calculations are based on the
aggregate Cut-off Date Balance of $197,000,000.
                                             
2
 
The Cut-off Date Balance of $38,720,475 represents the note A-4 of a
$362,499,000 whole loan evidenced by four pari passu notes. Note A-1, with a
Cut-off Date Balance of $100,775,102 was contributed to CGCMT 2014-GC19. Note
A-2, with a Cut-off Date Balance of $117,157,261 was contributed to GSMS
2014-GC20. Note A-3, with a Cut-off Date Balance of $103,257,247 was contributed
to CGCMT 2014-GC21. Cut-off Date LTV Ratio, LTV Ratio at Maturity/ARD,
Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating Income, Debt
Yield on Underwritten Net Cash Flow and Loan Per Unit calculations are based on
the aggregate cut-off date principal balance of $359,910,085.
                                             
3
 
The Mortgage Loan Rate for the Newcastle Senior Housing Portfolio Mortgage Loan
is 4.0000% from the Origination Date through January 5, 2019.  From and after
January 6, 2019, the Newcastle Senior Housing Portfolio Mortgage Loan Rate will
be 4.9900%. The Underwritten NCF DSCR is calculated based on the 4.99000%
Mortgage Loan Rate. The Underwritten NCF DSCR calculated based on the initial
coupon rate of 4.0000% is 1.80x. See Annex G in the prospectus supplement for
the related amortization schedule.
                                             
4
 
The rate (0.00500%) listed as the “Subservicing Fee Rate” for the Newcastle
Senior Housing Portfolio mortgage loan reflects the servicing fee rate payable
to the Citigroup Commercial Mortgage Trust 2014-C19 master servicer.
                   

 
 
 

--------------------------------------------------------------------------------

 
 
GC22 GSMC Mortgage Loan Schedule
                                                     
Control
Number
 
Footnotes
 
Loan Number
 
Property Name
 
Mortgage Loan Rate
(%)
 
Remaining Term To
Maturity / ARD (Mos.)
 
Maturity Date / ARD
 
Remaining
Amortization Term
(Mos.)
 
Servicing Fee Rate
(%)
2
 
1
 
5JE0D1
 
Selig Portfolio
 
4.60800%
 
119
 
5/6/2024
 
0
 
0.01000%
2.01
     
5JE0D1-1
 
Fourth & Blanchard
                   
2.02
     
5JE0D1-6
 
635 Elliott
                   
2.03
     
5JE0D1-7
 
645 Elliott
                   
2.04
     
5JE0D1-5
 
Fifth & Jackson
                   
2.05
     
5JE0D1-2
 
North Tower - 100 West Harrison
                   
2.06
     
5JE0D1-4
 
200 West Thomas
                   
2.07
     
5JE0D1-3
 
South Tower - 100 West Harrison
                   
6
 
2, 3, 4
 
2YLN21
 
Newcastle Senior Housing Portfolio 
 
4.99000%
 
115
 
1/6/2024
 
355
 
0.00500%
6.01
     
2YLN21-1
 
Orchid Terrace
                   
6.02
     
2YLN21-2
 
Village Gate of Farmington
                   
6.03
     
2YLN21-3
 
Lodge At Cold Spring
                   
6.04
     
2YLN21-4
 
The Manor At Oakridge
                   
6.05
     
2YLN21-5
 
Durham Regent
                   
6.06
     
2YLN21-6
 
Dogwood Estates
                   
6.07
     
2YLN21-7
 
Sheldon Oaks
                   
6.08
     
2YLN21-8
 
Jordan Oaks
                   
6.09
     
2YLN21-9
 
Sky Peaks
                   
6.10
     
2YLN21-10
 
The Westmont
                   
6.11
     
2YLN21-11
 
Pinewood Hills
                   
6.12
     
2YLN21-12
 
Hidden Lakes
                   
6.13
     
2YLN21-13
 
Walnut Woods
                   
6.14
     
2YLN21-14
 
Oakwood Hills
                   
6.15
     
2YLN21-15
 
Madison Estates
                   
6.16
     
2YLN21-16
 
Thornton Place
                   
6.17
     
2YLN21-17
 
Whiterock Court
                   
6.18
     
2YLN21-18
 
The Bentley
                   
6.19
     
2YLN21-19
 
Pueblo Regent
                   
6.20
     
2YLN21-20
 
Vista De La Montana
                   
6.21
     
2YLN21-21
 
Rock Creek
                   
6.22
     
2YLN21-22
 
Illahee Hills
                   
6.23
     
2YLN21-23
 
Palmer Hills
                   
6.24
     
2YLN21-24
 
Uffelman Estates
                   
6.25
     
2YLN21-25
 
The Regent
                   
6.26
     
2YLN21-26
 
The Fountains At Hidden Lakes 
                   
12
     
5J7B93
 
Maccabees Center
 
4.71900%
 
120
 
6/6/2024
 
360
 
0.00500%
14
     
5JE0F6
 
College Towers
 
4.59700%
 
120
 
6/6/2024
 
360
 
0.01000%
19
     
5J7B28
 
Nitneil Portfolio I - Alabama
 
4.59000%
 
120
 
6/6/2024
 
360
 
0.01000%
19.01
     
5J7B28-1
 
Slaughter
                   
19.02
     
5J7B28-2
 
County Line
                   
19.03
     
5J7B28-4
 
Leeman
                   
19.04
     
5J7B28-3
 
Blake Bottom
                   
19.05
     
5J7B28-5
 
Oakwood
                   
19.06
     
5J7B28-6
 
Martin
                   
23
     
5J2HB3
 
Broadway Market Center
 
4.68650%
 
120
 
6/6/2024
 
360
 
0.01000%
28
     
5J2EA8
 
Hampton Inn Pineville
 
5.13350%
 
120
 
6/6/2024
 
360
 
0.00500%



 
 

--------------------------------------------------------------------------------

 
 

                                 
Control
Number
 
Footnotes
 
Loan Number
 
Property Name
 
Mortgage Loan Rate
(%)
 
Remaining Term To
Maturity / ARD (Mos.)
 
Maturity Date / ARD
 
Remaining
Amortization Term
(Mos.)
 
Servicing Fee Rate
(%)
29
     
5J7A86
 
Nitneil Portfolio I - Georgia
 
4.59000%
 
120
 
6/6/2024
 
360
 
0.01000%
29.01
     
5J7A86-2
 
Arnold
                   
29.02
     
5J7A86-3
 
Hutchinson
                   
29.03
     
5J7A86-1
 
Mt. Zion
                   
31
     
2YEF78
 
Ivy Pointe Office Building
 
4.95800%
 
119
 
5/6/2024
 
359
 
0.01000%
32
     
5J2HK3
 
Whitehall Tech Center III
 
4.85850%
 
119
 
5/6/2024
 
359
 
0.01000%
36
     
5JE0B5
 
Two Research Park
 
4.51850%
 
119
 
5/6/2024
 
299
 
0.01000%
37
     
2YUJH6
 
Olivewood Shopping Center Portfolio 
 
4.99500%
 
119
 
5/6/2024
 
359
 
0.01000%
37.01
     
2YUJH6-1
 
Olivewood Shopping Center
                   
37.02
     
2YUJH6-2
 
Big 5 Sporting Goods
                   
42
     
5J63B9
 
Whitehall Tech Center VII
 
4.85850%
 
119
 
5/6/2024
 
359
 
0.01000%
                                 
1
 
The Cut-off Date Balance of $100,000,000 represents the note A-1 of a
$197,000,000 whole loan evidenced by two pari passu notes.  One companion loan
with a principal balance of $97,000,000 as of the Cut-off Date is held outside
the issuing entity and is expected to be contributed to a future
securitization.  Cut-off Date LTV Ratio, LTV Ratio at Maturity/ARD, Underwritten
NCF DSCR, Debt Yield on Underwritten Net Operating Income, Debt Yield on
Underwritten Net Cash Flow and Loan Per Unit calculations are based on the
aggregate Cut-off Date Balance of $197,000,000.
                                             
2
 
The Cut-off Date Balance of $38,720,475 represents the note A-4 of a
$362,499,000 whole loan evidenced by four pari passu notes. Note A-1, with a
Cut-off Date Balance of $100,775,102 was contributed to CGCMT 2014-GC19. Note
A-2, with a Cut-off Date Balance of $117,157,261 was contributed to GSMS
2014-GC20. Note A-3, with a Cut-off Date Balance of $103,257,247 was contributed
to CGCMT 2014-GC21. Cut-off Date LTV Ratio, LTV Ratio at Maturity/ARD,
Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating Income, Debt
Yield on Underwritten Net Cash Flow and Loan Per Unit calculations are based on
the aggregate cut-off date principal balance of $359,910,085.
                                             
3
 
The Mortgage Loan Rate for the Newcastle Senior Housing Portfolio Mortgage Loan
is 4.0000% from the Origination Date through January 5, 2019.  From and after
January 6, 2019, the Newcastle Senior Housing Portfolio Mortgage Loan Rate will
be 4.9900%. The Underwritten NCF DSCR is calculated based on the 4.99000%
Mortgage Loan Rate. The Underwritten NCF DSCR calculated based on the initial
coupon rate of 4.0000% is 1.80x. See Annex G in the prospectus supplement for
the related amortization schedule.
                                             
4
 
The rate (0.00500%) listed as the “Subservicing Fee Rate” for the Newcastle
Senior Housing Portfolio mortgage loan reflects the servicing fee rate payable
to the Citigroup Commercial Mortgage Trust 2014-C19 master servicer.
                   

 
 
 

--------------------------------------------------------------------------------

 


GC22 GSMC Mortgage Loan Schedule
                                                             
Control
Number
 
Footnotes
 
Loan Number
 
Property Name
 
Subservicing Fee
Rate (%)
 
Additional Strip (%)
 
Mortgage Loan Seller
 
Crossed Group
 
ARD (Yes / No)
 
Final Maturity Date
2
 
1
 
5JE0D1
 
Selig Portfolio
 
0.00000%
 
0.00000%
 
GSMC
 
NAP
 
No
   
2.01
     
5JE0D1-1
 
Fourth & Blanchard
         
GSMC
           
2.02
     
5JE0D1-6
 
635 Elliott
         
GSMC
           
2.03
     
5JE0D1-7
 
645 Elliott
         
GSMC
           
2.04
     
5JE0D1-5
 
Fifth & Jackson
         
GSMC
           
2.05
     
5JE0D1-2
 
North Tower - 100 West Harrison
         
GSMC
           
2.06
     
5JE0D1-4
 
200 West Thomas
         
GSMC
           
2.07
     
5JE0D1-3
 
South Tower - 100 West Harrison
         
GSMC
           
6
 
2, 3, 4
 
2YLN21
 
Newcastle Senior Housing Portfolio 
 
0.00500%
 
0.00000%
 
GSMC
 
NAP
 
No
   
6.01
     
2YLN21-1
 
Orchid Terrace
         
GSMC
           
6.02
     
2YLN21-2
 
Village Gate of Farmington
         
GSMC
           
6.03
     
2YLN21-3
 
Lodge At Cold Spring
         
GSMC
           
6.04
     
2YLN21-4
 
The Manor At Oakridge
         
GSMC
           
6.05
     
2YLN21-5
 
Durham Regent
         
GSMC
           
6.06
     
2YLN21-6
 
Dogwood Estates
         
GSMC
           
6.07
     
2YLN21-7
 
Sheldon Oaks
         
GSMC
           
6.08
     
2YLN21-8
 
Jordan Oaks
         
GSMC
           
6.09
     
2YLN21-9
 
Sky Peaks
         
GSMC
           
6.10
     
2YLN21-10
 
The Westmont
         
GSMC
           
6.11
     
2YLN21-11
 
Pinewood Hills
         
GSMC
           
6.12
     
2YLN21-12
 
Hidden Lakes
         
GSMC
           
6.13
     
2YLN21-13
 
Walnut Woods
         
GSMC
           
6.14
     
2YLN21-14
 
Oakwood Hills
         
GSMC
           
6.15
     
2YLN21-15
 
Madison Estates
         
GSMC
           
6.16
     
2YLN21-16
 
Thornton Place
         
GSMC
           
6.17
     
2YLN21-17
 
Whiterock Court
         
GSMC
           
6.18
     
2YLN21-18
 
The Bentley
         
GSMC
           
6.19
     
2YLN21-19
 
Pueblo Regent
         
GSMC
           
6.20
     
2YLN21-20
 
Vista De La Montana
         
GSMC
           
6.21
     
2YLN21-21
 
Rock Creek
         
GSMC
           
6.22
     
2YLN21-22
 
Illahee Hills
         
GSMC
           
6.23
     
2YLN21-23
 
Palmer Hills
         
GSMC
           
6.24
     
2YLN21-24
 
Uffelman Estates
         
GSMC
           
6.25
     
2YLN21-25
 
The Regent
         
GSMC
           
6.26
     
2YLN21-26
 
The Fountains At Hidden Lakes
         
GSMC
           
12
     
5J7B93
 
Maccabees Center
 
0.05000%
 
0.00000%
 
GSMC
 
NAP
 
No
   
14
     
5JE0F6
 
College Towers
 
0.03000%
 
0.00000%
 
GSMC
 
NAP
 
No
   
19
     
5J7B28
 
Nitneil Portfolio I - Alabama
 
0.02000%
 
0.00000%
 
GSMC
 
NAP
 
No
   
19.01
     
5J7B28-1
 
Slaughter
         
GSMC
           
19.02
     
5J7B28-2
 
County Line
         
GSMC
           
19.03
     
5J7B28-4
 
Leeman
         
GSMC
           
19.04
     
5J7B28-3
 
Blake Bottom
         
GSMC
           
19.05
     
5J7B28-5
 
Oakwood
         
GSMC
           
19.06
     
5J7B28-6
 
Martin
         
GSMC
           
23
     
5J2HB3
 
Broadway Market Center
 
0.00000%
 
0.00000%
 
GSMC
 
NAP
 
No
   
28
     
5J2EA8
 
Hampton Inn Pineville
 
0.05000%
 
0.00000%
 
GSMC
 
NAP
 
No
   



 
 

--------------------------------------------------------------------------------

 
 

                                     
Control
Number
 
Footnotes
 
Loan Number
 
Property Name
 
Subservicing Fee
Rate (%)
 
Additional Strip (%)
 
Mortgage Loan Seller
 
Crossed Group
 
ARD (Yes / No)
 
Final Maturity Date
29
     
5J7A86
 
Nitneil Portfolio I - Georgia
 
0.02000%
 
0.00000%
 
GSMC
 
NAP
 
No
   
29.01
     
5J7A86-2
 
Arnold
         
GSMC
           
29.02
     
5J7A86-3
 
Hutchinson
         
GSMC
           
29.03
     
5J7A86-1
 
Mt. Zion
         
GSMC
           
31
     
2YEF78
 
Ivy Pointe Office Building
 
0.00000%
 
0.00000%
 
GSMC
 
NAP
 
No
   
32
     
5J2HK3
 
Whitehall Tech Center III
 
0.00000%
 
0.00000%
 
GSMC
 
NAP
 
No
   
36
     
5JE0B5
 
Two Research Park
 
0.00000%
 
0.00000%
 
GSMC
 
NAP
 
No
   
37
     
2YUJH6
 
Olivewood Shopping Center Portfolio 
 
0.00000%
 
0.00000%
 
GSMC
 
NAP
 
No
   
37.01
     
2YUJH6-1
 
Olivewood Shopping Center
         
GSMC
           
37.02
     
2YUJH6-2
 
Big 5 Sporting Goods
         
GSMC
           
42
     
5J63B9
 
Whitehall Tech Center VII
 
0.00000%
 
0.00000%
 
GSMC
 
NAP
 
No
                                         
1
 
The Cut-off Date Balance of $100,000,000 represents the note A-1 of a
$197,000,000 whole loan evidenced by two pari passu notes.  One companion loan
with a principal balance of $97,000,000 as of the Cut-off Date is held outside
the issuing entity and is expected to be contributed to a future
securitization.  Cut-off Date LTV Ratio, LTV Ratio at Maturity/ARD, Underwritten
NCF DSCR, Debt Yield on Underwritten Net Operating Income, Debt Yield on
Underwritten Net Cash Flow and Loan Per Unit calculations are based on the
aggregate Cut-off Date Balance of $197,000,000.
                                                     
2
 
The Cut-off Date Balance of $38,720,475 represents the note A-4 of a
$362,499,000 whole loan evidenced by four pari passu notes. Note A-1, with a
Cut-off Date Balance of $100,775,102 was contributed to CGCMT 2014-GC19. Note
A-2, with a Cut-off Date Balance of $117,157,261 was contributed to GSMS
2014-GC20. Note A-3, with a Cut-off Date Balance of $103,257,247 was contributed
to CGCMT 2014-GC21. Cut-off Date LTV Ratio, LTV Ratio at Maturity/ARD,
Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating Income, Debt
Yield on Underwritten Net Cash Flow and Loan Per Unit calculations are based on
the aggregate cut-off date principal balance of $359,910,085.
                                                     
3
 
The Mortgage Loan Rate for the Newcastle Senior Housing Portfolio Mortgage Loan
is 4.0000% from the Origination Date through January 5, 2019.  From and after
January 6, 2019, the Newcastle Senior Housing Portfolio Mortgage Loan Rate will
be 4.9900%. The Underwritten NCF DSCR is calculated based on the 4.99000%
Mortgage Loan Rate. The Underwritten NCF DSCR calculated based on the initial
coupon rate of 4.0000% is 1.80x. See Annex G in the prospectus supplement for
the related amortization schedule.
                                                     
4
 
The rate (0.00500%) listed as the “Subservicing Fee Rate” for the Newcastle
Senior Housing Portfolio mortgage loan reflects the servicing fee rate payable
to the Citigroup Commercial Mortgage Trust 2014-C19 master servicer.
                       



 
 

--------------------------------------------------------------------------------

 
 
GC22 GSMC Mortgage Loan Schedule
                                                     
Control
Number
 
Footnotes
 
Loan Number
 
Property Name
 
Revised Rate
 
Companion Loan Flag
 
 Companion Loan Cut-
off Balance
 
Companion Loan
Interest Rate
 
Companion Loan
Remaining Term To
Maturity / ARD (Mos.)
2
 
1
 
5JE0D1
 
Selig Portfolio
     
Yes
 
97,000,000
 
4.60800%
 
119
2.01
     
5JE0D1-1
 
Fourth & Blanchard
                   
2.02
     
5JE0D1-6
 
635 Elliott
                   
2.03
     
5JE0D1-7
 
645 Elliott
                   
2.04
     
5JE0D1-5
 
Fifth & Jackson
                   
2.05
     
5JE0D1-2
 
North Tower - 100 West Harrison
                   
2.06
     
5JE0D1-4
 
200 West Thomas
                   
2.07
     
5JE0D1-3
 
South Tower - 100 West Harrison
                   
6
 
2, 3, 4
 
2YLN21
 
Newcastle Senior Housing Portfolio  
     
Yes
 
321,189,610
 
4.99000%
 
115
6.01
     
2YLN21-1
 
Orchid Terrace
                   
6.02
     
2YLN21-2
 
Village Gate of Farmington
                   
6.03
     
2YLN21-3
 
Lodge At Cold Spring
                   
6.04
     
2YLN21-4
 
The Manor At Oakridge
                   
6.05
     
2YLN21-5
 
Durham Regent
                   
6.06
     
2YLN21-6
 
Dogwood Estates
                   
6.07
     
2YLN21-7
 
Sheldon Oaks
                   
6.08
     
2YLN21-8
 
Jordan Oaks
                   
6.09
     
2YLN21-9
 
Sky Peaks
                   
6.10
     
2YLN21-10
 
The Westmont
                   
6.11
     
2YLN21-11
 
Pinewood Hills
                   
6.12
     
2YLN21-12
 
Hidden Lakes
                   
6.13
     
2YLN21-13
 
Walnut Woods
                   
6.14
     
2YLN21-14
 
Oakwood Hills
                   
6.15
     
2YLN21-15
 
Madison Estates
                   
6.16
     
2YLN21-16
 
Thornton Place
                   
6.17
     
2YLN21-17
 
Whiterock Court
                   
6.18
     
2YLN21-18
 
The Bentley
                   
6.19
     
2YLN21-19
 
Pueblo Regent
                   
6.20
     
2YLN21-20
 
Vista De La Montana
                   
6.21
     
2YLN21-21
 
Rock Creek
                   
6.22
     
2YLN21-22
 
Illahee Hills
                   
6.23
     
2YLN21-23
 
Palmer Hills
                   
6.24
     
2YLN21-24
 
Uffelman Estates
                   
6.25
     
2YLN21-25
 
The Regent
                   
6.26
     
2YLN21-26
 
The Fountains At Hidden Lakes
                   
12
     
5J7B93
 
Maccabees Center
                   
14
     
5JE0F6
 
College Towers
                   
19
     
5J7B28
 
Nitneil Portfolio I - Alabama
                   
19.01
     
5J7B28-1
 
Slaughter
                   
19.02
     
5J7B28-2
 
County Line
                   
19.03
     
5J7B28-4
 
Leeman
                   
19.04
     
5J7B28-3
 
Blake Bottom
                   
19.05
     
5J7B28-5
 
Oakwood
                   
19.06
     
5J7B28-6
 
Martin
                   
23
     
5J2HB3
 
Broadway Market Center
                   
28
     
5J2EA8
 
Hampton Inn Pineville
                   



 
 

--------------------------------------------------------------------------------

 
 

                                 
Control
Number
 
Footnotes
 
Loan Number
 
Property Name
 
Revised Rate
 
Companion Loan Flag
 
 Companion Loan Cut-
off Balance
 
Companion Loan
Interest Rate
 
Companion Loan
Remaining Term To
Maturity / ARD (Mos.)
29
     
5J7A86
 
Nitneil Portfolio I - Georgia
                   
29.01
     
5J7A86-2
 
Arnold
                   
29.02
     
5J7A86-3
 
Hutchinson
                   
29.03
     
5J7A86-1
 
Mt. Zion
                   
31
     
2YEF78
 
Ivy Pointe Office Building
                   
32
     
5J2HK3
 
Whitehall Tech Center III
                   
36
     
5JE0B5
 
Two Research Park
                   
37
     
2YUJH6
 
Olivewood Shopping Center Portfolio  
                   
37.01
     
2YUJH6-1
 
Olivewood Shopping Center
                   
37.02
     
2YUJH6-2
 
Big 5 Sporting Goods
                   
42
     
5J63B9
 
Whitehall Tech Center VII
                                                     
1
 
The Cut-off Date Balance of $100,000,000 represents the note A-1 of a
$197,000,000 whole loan evidenced by two pari passu notes.  One companion loan
with a principal balance of $97,000,000 as of the Cut-off Date is held outside
the issuing entity and is expected to be contributed to a future
securitization.  Cut-off Date LTV Ratio, LTV Ratio at Maturity/ARD, Underwritten
NCF DSCR, Debt Yield on Underwritten Net Operating Income, Debt Yield on
Underwritten Net Cash Flow and Loan Per Unit calculations are based on the
aggregate Cut-off Date Balance of $197,000,000.
                                             
2
 
The Cut-off Date Balance of $38,720,475 represents the note A-4 of a
$362,499,000 whole loan evidenced by four pari passu notes. Note A-1, with a
Cut-off Date Balance of $100,775,102 was contributed to CGCMT 2014-GC19. Note
A-2, with a Cut-off Date Balance of $117,157,261 was contributed to GSMS
2014-GC20. Note A-3, with a Cut-off Date Balance of $103,257,247 was contributed
to CGCMT 2014-GC21. Cut-off Date LTV Ratio, LTV Ratio at Maturity/ARD,
Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating Income, Debt
Yield on Underwritten Net Cash Flow and Loan Per Unit calculations are based on
the aggregate cut-off date principal balance of $359,910,085.
                                             
3
 
The Mortgage Loan Rate for the Newcastle Senior Housing Portfolio Mortgage Loan
is 4.0000% from the Origination Date through January 5, 2019.  From and after
January 6, 2019, the Newcastle Senior Housing Portfolio Mortgage Loan Rate will
be 4.9900%. The Underwritten NCF DSCR is calculated based on the 4.99000%
Mortgage Loan Rate. The Underwritten NCF DSCR calculated based on the initial
coupon rate of 4.0000% is 1.80x. See Annex G in the prospectus supplement for
the related amortization schedule.
                                             
4
 
The rate (0.00500%) listed as the “Subservicing Fee Rate” for the Newcastle
Senior Housing Portfolio mortgage loan reflects the servicing fee rate payable
to the Citigroup Commercial Mortgage Trust 2014-C19 master servicer.
                   



 
 

--------------------------------------------------------------------------------

 
 
GC22 GSMC Mortgage Loan Schedule
                                     
Control
Number
 
Footnotes
 
Loan Number
 
Property Name
 
Companion Loan
Maturity Date / ARD
 
Companion Loan
Remaining Amortization
Term (Mos.)
 
Companion Loan
Servicing Fees
2
 
1
 
5JE0D1
 
Selig Portfolio
 
5/6/2024
 
0
   
2.01
     
5JE0D1-1
 
Fourth & Blanchard
           
2.02
     
5JE0D1-6
 
635 Elliott
           
2.03
     
5JE0D1-7
 
645 Elliott
           
2.04
     
5JE0D1-5
 
Fifth & Jackson
           
2.05
     
5JE0D1-2
 
North Tower - 100 West Harrison
           
2.06
     
5JE0D1-4
 
200 West Thomas
           
2.07
     
5JE0D1-3
 
South Tower - 100 West Harrison
           
6
 
2, 3, 4
 
2YLN21
 
Newcastle Senior Housing Portfolio  
 
1/6/2024
 
355
   
6.01
     
2YLN21-1
 
Orchid Terrace
           
6.02
     
2YLN21-2
 
Village Gate of Farmington
           
6.03
     
2YLN21-3
 
Lodge At Cold Spring
           
6.04
     
2YLN21-4
 
The Manor At Oakridge
           
6.05
     
2YLN21-5
 
Durham Regent
           
6.06
     
2YLN21-6
 
Dogwood Estates
           
6.07
     
2YLN21-7
 
Sheldon Oaks
           
6.08
     
2YLN21-8
 
Jordan Oaks
           
6.09
     
2YLN21-9
 
Sky Peaks
           
6.10
     
2YLN21-10
 
The Westmont
           
6.11
     
2YLN21-11
 
Pinewood Hills
           
6.12
     
2YLN21-12
 
Hidden Lakes
           
6.13
     
2YLN21-13
 
Walnut Woods
           
6.14
     
2YLN21-14
 
Oakwood Hills
           
6.15
     
2YLN21-15
 
Madison Estates
           
6.16
     
2YLN21-16
 
Thornton Place
           
6.17
     
2YLN21-17
 
Whiterock Court
           
6.18
     
2YLN21-18
 
The Bentley
           
6.19
     
2YLN21-19
 
Pueblo Regent
           
6.20
     
2YLN21-20
 
Vista De La Montana
           
6.21
     
2YLN21-21
 
Rock Creek
           
6.22
     
2YLN21-22
 
Illahee Hills
           
6.23
     
2YLN21-23
 
Palmer Hills
           
6.24
     
2YLN21-24
 
Uffelman Estates
           
6.25
     
2YLN21-25
 
The Regent
           
6.26
     
2YLN21-26
 
The Fountains At Hidden Lakes
           
12
     
5J7B93
 
Maccabees Center
           
14
     
5JE0F6
 
College Towers
           
19
     
5J7B28
 
Nitneil Portfolio I - Alabama
           
19.01
     
5J7B28-1
 
Slaughter
           
19.02
     
5J7B28-2
 
County Line
           
19.03
     
5J7B28-4
 
Leeman
           
19.04
     
5J7B28-3
 
Blake Bottom
           
19.05
     
5J7B28-5
 
Oakwood
           
19.06
     
5J7B28-6
 
Martin
           
23
     
5J2HB3
 
Broadway Market Center
           
28
     
5J2EA8
 
Hampton Inn Pineville
           

 
 
 

--------------------------------------------------------------------------------

 
 

                         
Control
Number
 
Footnotes
 
Loan Number
 
Property Name
 
Companion Loan
Maturity Date / ARD
 
Companion Loan
Remaining Amortization
Term (Mos.)
 
Companion Loan
Servicing Fees
29
     
5J7A86
 
Nitneil Portfolio I - Georgia
           
29.01
     
5J7A86-2
 
Arnold
           
29.02
     
5J7A86-3
 
Hutchinson
           
29.03
     
5J7A86-1
 
Mt. Zion
           
31
     
2YEF78
 
Ivy Pointe Office Building
           
32
     
5J2HK3
 
Whitehall Tech Center III
           
36
     
5JE0B5
 
Two Research Park
           
37
     
2YUJH6
 
Olivewood Shopping Center Portfolio 
           
37.01
     
2YUJH6-1
 
Olivewood Shopping Center
           
37.02
     
2YUJH6-2
 
Big 5 Sporting Goods
           
42
     
5J63B9
 
Whitehall Tech Center VII
                                     
1
 
The Cut-off Date Balance of $100,000,000 represents the note A-1 of a
$197,000,000 whole loan evidenced by two pari passu notes.  One companion loan
with a principal balance of $97,000,000 as of the Cut-off Date is held outside
the issuing entity and is expected to be contributed to a future
securitization.  Cut-off Date LTV Ratio, LTV Ratio at Maturity/ARD, Underwritten
NCF DSCR, Debt Yield on Underwritten Net Operating Income, Debt Yield on
Underwritten Net Cash Flow and Loan Per Unit calculations are based on the
aggregate Cut-off Date Balance of $197,000,000.
                             
2
 
The Cut-off Date Balance of $38,720,475 represents the note A-4 of a
$362,499,000 whole loan evidenced by four pari passu notes. Note A-1, with a
Cut-off Date Balance of $100,775,102 was contributed to CGCMT 2014-GC19. Note
A-2, with a Cut-off Date Balance of $117,157,261 was contributed to GSMS
2014-GC20. Note A-3, with a Cut-off Date Balance of $103,257,247 was contributed
to CGCMT 2014-GC21. Cut-off Date LTV Ratio, LTV Ratio at Maturity/ARD,
Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating Income, Debt
Yield on Underwritten Net Cash Flow and Loan Per Unit calculations are based on
the aggregate cut-off date principal balance of $359,910,085.
                             
3
 
The Mortgage Loan Rate for the Newcastle Senior Housing Portfolio Mortgage Loan
is 4.0000% from the Origination Date through January 5, 2019.  From and after
January 6, 2019, the Newcastle Senior Housing Portfolio Mortgage Loan Rate will
be 4.9900%. The Underwritten NCF DSCR is calculated based on the 4.99000%
Mortgage Loan Rate. The Underwritten NCF DSCR calculated based on the initial
coupon rate of 4.0000% is 1.80x. See Annex G in the prospectus supplement for
the related amortization schedule.
                             
4
 
The rate (0.00500%) listed as the “Subservicing Fee Rate” for the Newcastle
Senior Housing Portfolio mortgage loan reflects the servicing fee rate payable
to the Citigroup Commercial Mortgage Trust 2014-C19 master servicer.
           



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 
(1)
Whole Loan; Ownership of Mortgage Loans.  Except with respect to a Mortgage Loan
that is part of a Whole Loan, each Mortgage Loan is a whole loan and not a
participation interest in a Mortgage Loan.  Each Mortgage Loan that is part of a
Whole Loan is a senior or pari passu portion of a whole loan evidenced by a
senior or pari passu note.  At the time of the sale, transfer and assignment to
Depositor, no Mortgage Note or Mortgage was subject to any assignment (other
than assignments to the Seller), participation or pledge, and the Seller had
good title to, and was the sole owner of, each Mortgage Loan free and clear of
any and all liens, charges, pledges, encumbrances, participations, any other
ownership interests on, in or to such Mortgage Loan other than any servicing
rights appointment or similar agreement, any Other Pooling and Servicing
Agreement with respect to a Non-Serviced Mortgage Loan and rights of the holder
of a related Companion Loan pursuant to a Co-Lender Agreement.  Seller has full
right and authority to sell, assign and transfer each Mortgage Loan, and the
assignment to Depositor constitutes a legal, valid and binding assignment of
such Mortgage Loan free and clear of any and all liens, pledges, charges or
security interests of any nature encumbering such Mortgage Loan other than the
rights of the holder of a related Companion Loan pursuant to a Co-Lender
Agreement.

 
(2)
Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of Leases
(if a separate instrument), guaranty and other agreement executed by or on
behalf of the related Mortgagor, guarantor or other obligor in connection with
such Mortgage Loan is the legal, valid and binding obligation of the related
Mortgagor, guarantor or other obligor (subject to any non-recourse provisions
contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law)
and (ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 
Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by Seller in connection with
the origination of the Mortgage Loan,
 
 
B-1

--------------------------------------------------------------------------------

 
 
that would deny the Mortgagee the principal benefits intended to be provided by
the Mortgage Note, Mortgage or other Loan Documents.
 
(3)
Mortgage Provisions.  The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, nonjudicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 
(4)
Mortgage Status; Waivers and Modifications.  Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

 
(5)
Lien; Valid Assignment.  Subject to the Standard Qualifications, each assignment
of Mortgage and assignment of Assignment of Leases to the Trust Fund constitutes
a legal, valid and binding assignment to the Trust Fund.  Each related Mortgage
and Assignment of Leases is freely assignable without the consent of the related
Mortgagor.  Each related Mortgage is a legal, valid and enforceable first lien
on the related Mortgagor’s fee (or if identified on the Mortgage Loan Schedule,
leasehold) interest in the Mortgaged Property in the principal amount of such
Mortgage Loan or allocated loan amount (subject only to Permitted Encumbrances
(as defined below) and the exceptions to paragraph (6) below (each such
exception, a “Title Exception”)), except as the enforcement thereof may be
limited by the Standard Qualifications. Such Mortgaged Property (subject to and
excepting Permitted Encumbrances and the Title Exceptions) as of origination
was, and as of the Cut-Off Date, to the Seller’s knowledge, is free and clear of
any recorded mechanics’ liens, recorded materialmen’s liens and other recorded
encumbrances which are prior to or equal with the lien of the related Mortgage,
except those which are bonded over, escrowed for or insured against by a
lender’s title insurance policy (as described below), and, to the Seller’s
knowledge and subject to the rights of tenants (as tenants only) (subject to and
excepting Permitted Encumbrances and the Title Exceptions), no rights exist
which under law could give rise to any such lien or encumbrance that would be
prior to or equal with the lien of the related Mortgage, except those which are
bonded over, escrowed for or insured against by a lender’s title insurance
policy (as described below).  Notwithstanding anything herein to the contrary,
no representation is made as to the perfection of any security interest in rents
or other personal property to the extent that possession or control of such
items or actions other than the filing of Uniform Commercial Code financing
statements is required in order to effect such perfection.

 
 
B-2

--------------------------------------------------------------------------------

 
 
(6)
Permitted Liens; Title Insurance.  Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Mortgage Loan (or with respect to a
Mortgage Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such property)
after all advances of principal (including any advances held in escrow or
reserves), that insures for the benefit of the owner of the indebtedness secured
by the Mortgage, the first priority lien of the Mortgage, which lien is subject
only to (a) the lien of current real property taxes, water charges, sewer rents
and assessments due and payable but not yet delinquent; (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record; (c) the exceptions (general and specific) and exclusions set
forth in such Title Policy; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Cross-Collateralized Group; and (g) if the
related Mortgage Loan is part of a Whole Loan, the rights of the holders of the
related Companion Loan pursuant to the related Co-Lender Agreement; provided
that none of items (a) through (g), individually or in the aggregate, materially
and adversely interferes with the value or current use of the Mortgaged Property
or the security intended to be provided by such Mortgage or the Mortgagor’s
ability to pay its obligations when they become due (collectively, the
“Permitted Encumbrances”).  Except as contemplated by clause (f) of the
preceding sentence, none of the Permitted Encumbrances are mortgage liens that
are senior to or coordinate and co-equal with the lien of the related
Mortgage.  Such Title Policy (or, if it has yet to be issued, the coverage to be
provided thereby) is in full force and effect, all premiums thereon have been
paid and no claims have been made by the Seller thereunder and no claims have
been paid thereunder. Neither the Seller, nor to the Seller’s knowledge, any
other holder of the Mortgage Loan, has done, by act or omission, anything that
would materially impair the coverage under such Title Policy.

 
(7)
Junior Liens.  It being understood that B notes secured by the same Mortgage as
a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmens liens (which are the subject of the representation in
paragraph (5) above), and equipment and other personal property
financing).  Except as set forth on Exhibit B-30-1, the Seller has no knowledge
of any mezzanine debt secured directly by interests in the related Mortgagor.

 
(8)
Assignment of Leases and Rents.  There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related Mortgage). Subject to the Permitted Encumbrances and the Title
Exceptions, each related

 
 
B-3

--------------------------------------------------------------------------------

 
 

  Assignment of Leases creates a valid first-priority collateral assignment of,
or a valid first-priority lien or security interest in, rents and certain rights
under the related lease or leases, subject only to a license granted to the
related Mortgagor to exercise certain rights and to perform certain obligations
of the lessor under such lease or leases, including the right to operate the
related leased property, except as the enforcement thereof may be limited by the
Standard Qualifications.  The related Mortgage or related Assignment of Leases,
subject to applicable law, provides that, upon an event of default under the
Mortgage Loan, a receiver is permitted to be appointed for the collection of
rents or for the related Mortgagee to enter into possession to collect the rents
or for rents to be paid directly to the Mortgagee.

 
(9)
UCC Filings.  If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, submitted in proper form for filing
and/or recording), UCC financing statements in the appropriate public filing
and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be.  Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above.  No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 
(10)
Condition of Property.  Seller or the originator of the Mortgage Loan inspected
or caused to be inspected each related Mortgaged Property within six months of
origination of the Mortgage Loan and within thirteen months of the Cut-Off Date.

 
An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-Off Date.  To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.
 
(11)
Taxes and Assessments.  All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-Off Date have become delinquent in
respect of each related Mortgaged Property have been

 
 
B-4

--------------------------------------------------------------------------------

 
 

  paid, or an escrow of funds has been established in an amount sufficient to
cover such payments and reasonably estimated interest and penalties, if any,
thereon.  For purposes of this representation and warranty, real estate taxes
and governmental assessments and other outstanding governmental charges and
installments thereof shall not be considered delinquent until the earlier of (a)
the date on which interest and/or penalties would first be payable thereon and
(b) the date on which enforcement action is entitled to be taken by the related
taxing authority.

 
(12)
Condemnation.  As of the date of origination and to the Seller’s knowledge as of
the Cut-Off Date, there is no proceeding pending, and, to the Seller’s knowledge
as of the date of origination and as of the Cut-Off Date, there is no proceeding
threatened, for the total or partial condemnation of such Mortgaged Property
that would have a material adverse effect on the value, use or operation of the
Mortgaged Property.

 
(13)
Actions Concerning Mortgage Loan.  As of the date of origination and to the
Seller’s knowledge as of the Cut-Off Date, there was no pending or filed action,
suit or proceeding, arbitration or governmental investigation involving any
Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.

 
(14)
Escrow Deposits.  All escrow deposits and payments required to be escrowed with
Mortgagee pursuant to each Mortgage Loan are in the possession, or under the
control, of the Seller or its servicer, and there are no deficiencies (subject
to any applicable grace or cure periods) in connection therewith, and all such
escrows and deposits (or the right thereto) that are required to be escrowed
with Mortgagee under the related Loan Documents are being conveyed by the Seller
to Depositor or its servicer.

 
(15)
No Holdbacks.  The principal amount of the Mortgage Loan stated on the Mortgage
Loan Schedule has been fully disbursed as of the Closing Date and there is no
requirement for future advances thereunder (except in those cases where the full
amount of the Mortgage Loan has been disbursed but a portion thereof is being
held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
Seller to merit such holdback).

 
(16)
Insurance.  Each related Mortgaged Property is, and is required pursuant to the
related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of at least “A-:VIII” from A.M. Best
Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or “A-”
from Standard & Poor’s Ratings Services (collectively the

 
 
B-5

--------------------------------------------------------------------------------

 
 
“Insurance Rating Requirements”), in an amount (subject to a customary
deductible) not less than the lesser of (1) the original principal balance of
the Mortgage Loan and (2) the full insurable value on a replacement cost basis
of the improvements, furniture, furnishings, fixtures and equipment owned by the
Mortgagor and included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.
 
Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).
 
If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a “Special Flood Hazard Area,” the
related Mortgagor  is required to maintain insurance  in the maximum amount
available under the National Flood Insurance Program.
 
If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.
 
The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.
 
An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained from an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-”  by Standard & Poor’s Ratings Services in an amount not less than 100% of
the SEL.
 
 
B-6

--------------------------------------------------------------------------------

 
 
The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan (or related Whole
Loan), the Mortgagee (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Mortgage Loan together with
any accrued interest thereon.
 
All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-Off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee.  Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums.  All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by Seller.
 
(17)
Access; Utilities; Separate Tax Lots.  Each Mortgaged Property (a) is located on
or adjacent to a public road and has direct legal access to such road, or has
access  via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 
(18)
No Encroachments.  To Seller’s knowledge based solely on surveys obtained in
connection with origination and the Mortgagee’s Title Policy (or, if such policy
is not yet issued, a pro forma title policy, a preliminary title policy with
escrow instructions or a “marked up” commitment) obtained in connection with the
origination of each Mortgage Loan, all material improvements that were included
for the purpose of determining the appraised value of the related Mortgaged
Property at the time of the origination of such Mortgage Loan are within the
boundaries of the related Mortgaged Property, except encroachments that do not
materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy.  No improvements on adjoining parcels encroach onto the related
Mortgaged Property except for encroachments that do not materially and adversely
affect the value

 
 
B-7

--------------------------------------------------------------------------------

 
 

  or current use of such Mortgaged Property or for which insurance or
endorsements were obtained under the Title Policy.  No improvements encroach
upon any easements except for encroachments the removal of which would not
materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy.

 
(19)
No Contingent Interest or Equity Participation.  No Mortgage Loan has a shared
appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by Seller.

 
(20)
REMIC.  The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan (or related Whole Loan) was
originated at least equal to 80% of the adjusted issue price of the Mortgage
Loan (or related Whole Loan) on such date or (ii) at the Closing Date at least
equal to 80% of the adjusted issue price of the Mortgage Loan (or related Whole
Loan) on such date, provided that for purposes hereof, the fair market value of
the real property interest must first be reduced by (A) the amount of any lien
on the real property interest that is senior to the Mortgage Loan and (B) a
proportionate amount of any lien that is in parity with the Mortgage Loan; or
(b) substantially all of the proceeds of such Mortgage Loan were used to
acquire, improve or protect the real property which served as the only security
for such Mortgage Loan (other than a recourse feature or other third-party
credit enhancement within the meaning of Treasury Regulations Section
1.860G-2(a)(1)(ii)).  If the Mortgage Loan was “significantly modified” prior to
the Closing Date so as to result in a taxable exchange under Section 1001 of the
Code, it either (x) was modified as a result of the default or reasonably
foreseeable default of such Mortgage Loan or (y) satisfies the provisions of
either sub-clause (B)(a)(i) above (substituting the date of the last such
modification for the date the Mortgage Loan was originated) or sub-clause
(B)(a)(ii), including the proviso thereto.  Any prepayment premium and yield
maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section
1.860G-1(b)(2).  All terms used in this paragraph shall have the same meanings
as set forth in the related Treasury Regulations.

 
(21)
Compliance with Usury Laws.  The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

 
(22)
Authorized to do Business.  To the extent required under applicable law, as of
the Cut-Off Date or as of the date that such entity held the Mortgage Note, each
holder of the Mortgage Note was authorized to originate, acquire and/or hold (as
applicable) the

 
 
B-8

--------------------------------------------------------------------------------

 
 

  Mortgage Note in the jurisdiction in which each related Mortgaged Property is
located, or the failure to be so authorized does not materially and adversely
affect the enforceability of such Mortgage Loan by the Trust.

 
(23)
Trustee under Deed of Trust.  With respect to each Mortgage which is a deed of
trust, as of the date of origination and, to the Seller’s knowledge, as of the
Closing Date, a trustee, duly qualified under applicable law to serve as such,
currently so serves and is named in the deed of trust or has been substituted in
accordance with the Mortgage and applicable law or may be substituted in
accordance with the Mortgage and applicable law by the related Mortgagee.

 
(24)
Local Law Compliance.  To the Seller’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, there are no material violations of
applicable zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) with respect to the improvements located on or forming part of
each Mortgaged Property securing a Mortgage Loan as of the date of origination
of such Mortgage Loan (or related Whole Loan, as applicable) and as of the
Cut-Off Date, other than those which (i) are insured by the Title Policy or a
law and ordinance insurance policy or (ii) would not have a material adverse
effect on the value, operation or net operating income of the Mortgaged
Property.  The terms of the Loan Documents require the Mortgagor to comply in
all material respects with all applicable governmental regulations, zoning and
building laws.

 
(25)
Licenses and Permits.  Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, all such
material licenses, permits and applicable governmental authorizations are in
effect.  The Mortgage Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.

 
(26)
Recourse Obligations.  The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis) in any of the following
events: (i) if any voluntary petition for bankruptcy, insolvency, dissolution or
liquidation pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by the Mortgagor; (ii) Mortgagor or guarantor shall have
colluded with (or, alternatively, solicited or caused to be solicited) other
creditors to cause an involuntary bankruptcy filing with respect to the
Mortgagor or (iii) voluntary transfers of either the Mortgaged Property or
equity interests in Mortgagor

 
 
B-9

--------------------------------------------------------------------------------

 
 

  made in violation of the Loan Documents; and (b) contains provisions providing
for recourse against the Mortgagor and guarantor (which is a natural person or
persons, or an entity distinct from the Mortgagor (but may be affiliated with
the Mortgagor) that has assets other than equity in the related Mortgaged
Property that are not de minimis), for losses and damages sustained by reason of
Mortgagor’s (i) misappropriation of rents after the occurrence of an event of
default under the Mortgage Loan; (ii) misappropriation of (A) insurance proceeds
or condemnation awards or (B) security deposits or, alternatively, the failure
of any security deposits to be delivered to Mortgagee upon foreclosure or action
in lieu thereof (except to the extent applied in accordance with leases prior to
a Mortgage Loan event of default); (iii) fraud or intentional material
misrepresentation; (iv) breaches of the environmental covenants in the Loan
Documents; or (v) commission of intentional material physical waste at the
Mortgaged Property (but, in some cases, only to the extent there is sufficient
cash flow generated by the related Mortgaged Property to prevent such waste).

 
(27)
Mortgage Releases.  The terms of the related Mortgage or related Loan Documents
do not provide for release of any material portion of the Mortgaged Property
from the lien of the Mortgage except (a) a partial release, accompanied by
principal repayment, of not less than a specified percentage at least equal to
the lesser of (i) 110% of the related allocated loan amount of such portion of
the Mortgaged Property and (ii) the outstanding principal balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) upon a
Defeasance defined in (32) below, (d) releases of out-parcels that are
unimproved or other portions of the Mortgaged Property which will not have a
material adverse effect on the underwritten value of the Mortgaged Property and
which were not afforded any material value in the appraisal obtained at the
origination of the Mortgage Loan and are not necessary for physical access to
the Mortgaged Property or compliance with zoning requirements, or (e) as
required pursuant to an order of condemnation or taking by a State or any
political subdivision or authority thereof.  With respect to any partial release
under the preceding clauses (a) or (d), either: (x) such release of collateral
(i) would not constitute a “significant modification” of the subject Mortgage
Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and (ii)
would not cause the subject Mortgage Loan to fail to be a “qualified mortgage”
within the meaning of Section 860G(a)(3)(A) of the Code; or (y) the Mortgagee or
servicer can, in accordance with the related Loan Documents, condition such
release of collateral on the related Mortgagor’s delivery of an opinion of tax
counsel to the effect specified in the immediately preceding clause (x).  For
purposes of the preceding clause (x), for all Mortgage Loans originated after
December 6, 2010, if the fair market value of the real property constituting
such Mortgaged Property after the release is not equal to at least 80% of the
principal balance of the Mortgage Loan (or related Whole Loan) outstanding after
the release, the Mortgagor is required to make a payment of principal in an
amount not less than the amount required by the REMIC Provisions.

 
With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, such
amount may not be required to be applied to the restoration of the Mortgaged
Property or released to the Mortgagor, if,
 
 
B-10

--------------------------------------------------------------------------------

 
 
immediately after the release of such portion of the Mortgaged Property from the
lien of the Mortgage (but taking into account the planned restoration) the fair
market value of the real property constituting the remaining Mortgaged Property
is not equal to at least 80% of the remaining principal balance of the Mortgage
Loan (or related Whole Loan).
 
No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or a portion
thereof, including due to partial condemnation, other than in compliance with
the REMIC Provisions.
 
(28)
Financial Reporting and Rent Rolls.  The Mortgage Loan documents for each
Mortgage Loan require the Mortgagor to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

 
(29)
Acts of Terrorism Exclusion.  With respect to each Mortgage Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy.  With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) did not, as of the date of
origination of the Mortgage Loan, and, to Seller’s knowledge, do not, as of the
Cut-Off Date, specifically exclude Acts of Terrorism, as defined in TRIA, from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy.  With respect to each Mortgage Loan, the related Loan
Documents do not expressly waive or prohibit the Mortgagee from requiring
coverage for Acts of Terrorism, as defined in TRIA, or damages related thereto;
provided, however, that if TRIA or a similar or subsequent statute is not in
effect, then, provided that terrorism insurance is commercially available, the
Mortgagor under each Mortgage Loan is required to carry terrorism insurance, but
in such event the Mortgagor shall not be required to spend more than the
Terrorism Cap Amount on terrorism insurance coverage, and if the cost of
terrorism insurance exceeds the Terrorism Cap Amount, the Mortgagor is required
to purchase the maximum amount  of terrorism insurance available with funds
equal to the Terrorism Cap Amount.  The “Terrorism Cap Amount”  is the specified
percentage (which is at least equal to 200%)  of the amount of the insurance
premium that is payable at such time  in respect of the property and business
interruption/rental loss insurance required under the related Loan Documents
(without giving effect to the cost of terrorism and earthquake components of
such casualty and business interruption/rental loss insurance).

 
 
B-11

--------------------------------------------------------------------------------

 
 
(30)
Due on Sale or Encumbrance.  Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents), (a)
the related Mortgaged Property, or any equity interest of greater than 50% in
the related Mortgagor, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Loan Documents or a Person satisfying specific criteria identified
in the related Loan Documents, such as a qualified equityholder, (v) transfers
of stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraphs (27)
and (32) herein or the exceptions thereto set forth on Exhibit C, or (vii) as
set forth on Exhibit B-30-1 by reason of any mezzanine debt that existed at the
origination of the related Mortgage Loan, or future permitted mezzanine debt as
set forth on Exhibit B-30-2 or (b) the related Mortgaged Property is encumbered
with a subordinate lien or security interest against the related Mortgaged
Property, other than (i) any Companion Loan of any Mortgage Loan or any
subordinate debt that existed at origination and is permitted under the related
Loan Documents, (ii) purchase money security interests (iii) any Mortgage Loan
that is cross-collateralized and cross-defaulted with another Mortgage Loan, as
set forth on Exhibit B-30-3 or (iv) Permitted Encumbrances.  The Mortgage or
other Loan Documents provide that to the extent any Rating Agency fees are
incurred in connection with the review of and consent to any transfer or
encumbrance, the Mortgagor is responsible for such payment along with all other
reasonable out-of-pocket fees and expenses incurred by the Mortgagee relative to
such transfer or encumbrance.

 
(31)
Single-Purpose Entity.  Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is
outstanding.  Both the Loan Documents and the organizational documents of the
Mortgagor with respect to each Mortgage Loan with a Cut-Off Date Principal
Balance in excess of $5 million provide that the Mortgagor is a Single-Purpose
Entity, and each Mortgage Loan with a Cut-Off Date Principal Balance of $20
million or more has a counsel’s opinion regarding non-consolidation of the
Mortgagor.  For this purpose, a “Single-Purpose Entity” shall mean an entity,
other than an individual, whose organizational documents (or if the Mortgage
Loan has a Cut-Off Date Principal Balance equal to $5 million or less, its
organizational documents or the related Loan Documents) provide substantially to
the effect that it was formed or organized solely for the purpose of owning and
operating one or more of the Mortgaged Properties securing the Mortgage Loans
and prohibit it from engaging in any

 
 
B-12

--------------------------------------------------------------------------------

 
 

  business unrelated to such Mortgaged Property or Properties, and whose
organizational documents further provide, or which entity represented in the
related Loan Documents, substantially to the effect that it does not have any
assets other than those related to its interest in and operation of such
Mortgaged Property or Properties, or any indebtedness other than as permitted by
the related Mortgage(s) or the other related Loan Documents, that it has its own
books and records and accounts separate and apart from those of any other person
(other than a Mortgagor for a Mortgage Loan that is cross-collateralized and
cross-defaulted with the related Mortgage Loan), and that it holds itself out as
a legal entity, separate and apart from any other person or entity.

 
(32)
Defeasance.  With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date (or on or after the first date
on which payment may be made without payment of a yield maintenance charge or
prepayment penalty), and if the Mortgage Loan permits partial releases of real
property in connection with partial defeasance, the revenues from the collateral
will be sufficient to pay all such scheduled payments calculated on a principal
amount equal to a specified percentage at least equal to the lesser of (A) 110%
of the allocated loan amount for the real property to be released and (B) the
outstanding principal balance of the Mortgage Loan; (iv) the Mortgagor is
required to provide a certification from an independent certified public
accountant that the collateral is sufficient to make all scheduled payments
under the Mortgage Note as set forth in (iii) above, (v) if the Mortgagor would
continue to own assets in addition to the defeasance collateral, the portion of
the Mortgage Loan secured by defeasance collateral is required to be assumed (or
the Mortgagee may require such assumption) by a Single-Purpose Entity; (vi) the
Mortgagor is required to provide an opinion of counsel that the Mortgagee has a
perfected security interest in such collateral prior to any other claim or
interest; and (vii) the Mortgagor is required to pay all rating agency fees
associated with defeasance (if rating confirmation is a specific condition
precedent thereto) and all other reasonable out-of-pocket expenses associated
with defeasance, including, but not limited to, accountant’s fees and opinions
of counsel.

 
(33)
Fixed Interest Rates.  Each Mortgage Loan bears interest at a rate that remains
fixed throughout the remaining term of such Mortgage Loan, except in situations
where default interest is imposed.

 
(34)
Ground Leases.   For purposes of this Exhibit B, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not

 
 
B-13

--------------------------------------------------------------------------------

 
 
include industrial development agency (IDA) or similar leases for purposes of
conferring a tax abatement or other benefit.
 
With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of Seller, its
successors and assigns, Seller represents and warrants that:
 
 
(a)
The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction.  The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage.  No material change in the terms of the Ground Lease had occurred
since the origination of the Mortgage Loan, except as reflected in any written
instruments which are included in the related Mortgage File;

 
 
(b)
The lessor under such Ground Lease has agreed in a writing included in the
related Mortgage File (or in such Ground Lease) that the Ground Lease may not be
amended or  modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 
 
(c)
The Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either Mortgagor or the Mortgagee) that extends not less
than 20 years beyond the stated maturity of the related Mortgage Loan, or 10
years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

 
 
(d)
The Ground Lease either (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, except for the related fee interest
of the ground lessor and the Permitted Encumbrances, or (ii)  is subject to a
subordination, non-disturbance and attornment agreement to which the Mortgagee
on the lessor’s fee interest in the Mortgaged Property is subject;

 
 
(e)
The Ground Lease does not place commercially unreasonably restrictions on the
identity of the Mortgagee and the Ground Lease is assignable to the holder of
the Mortgage Loan and its successors and assigns without the consent of the
lessor thereunder (provided that proper notice is delivered to the extent
required in accordance with the Ground Lease), and in the event it is so
assigned, it is further assignable by the holder of the Mortgage Loan and its
successors and assigns without the consent of (but with prior notice to) the
lessor;

 
 
B-14

--------------------------------------------------------------------------------

 
 
 
(f)
The Seller has not received any written notice of material default under or
notice of termination of such Ground Lease.  To the Seller’s knowledge, there is
no material default under such Ground Lease and no condition that, but for the
passage of time or giving of notice, would result in a material default under
the terms of such Ground Lease and to the Seller’s knowledge, such Ground Lease
is in full force and effect as of the Closing Date;

 
 
(g)
The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the Mortgagee written notice of any default, and
provides that no notice of default or termination is effective against the
Mortgagee unless such notice is given to the Mortgagee;

 
 
(h)
The Mortgagee is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of the lessee under the
Ground Lease through legal proceedings) to cure any default under the Ground
Lease which is curable after the Mortgagee’s receipt of notice of any default
before the lessor may terminate the Ground Lease;

 
 
(i)
The Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial mortgage lender;

 
 
(j)
Under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (i) de minimis amounts for minor casualties
or (ii) in respect of a total or substantially total loss or taking as addressed
in subpart (k)) will be applied either to the repair or to restoration of all or
part of the related Mortgaged Property with (so long as such proceeds are in
excess of the threshold amount specified in the related Loan Documents) the
Mortgagee or a trustee appointed by it having the right to hold and disburse
such proceeds as repair or restoration progresses, or to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest;

 
 
(k)
In the case of a total or substantially total taking or loss, under the terms of
the Ground Lease, an estoppel or other agreement and the related Mortgage (taken
together), any related insurance proceeds, or portion of the condemnation award
allocable to the ground lessee’s interest in respect of a total or substantially
total loss or taking of the related Mortgaged Property to the extent not applied
to restoration, will be applied first to the payment of the outstanding
principal balance of the Mortgage Loan, together with any accrued interest; and

 
 
(l)
Provided that the Mortgagee cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with the Mortgagee
upon termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

 
 
B-15

--------------------------------------------------------------------------------

 
 
(35)
Servicing.  The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 
(36)
Origination and Underwriting.  The origination practices of the Seller (or the
related originator if the Seller was not the originator) with respect to each
Mortgage Loan have been, in all material respects, legal and as of the date of
its origination, such Mortgage Loan (or the related Whole Loan, as applicable)
and the origination thereof complied in all material respects with, or was
exempt from, all requirements of federal, state or local law relating to the
origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit B.

 
(37)
No Material Default; Payment Record.  No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination, and as of the date hereof, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments as of the Closing Date.  To the
Seller’s knowledge, there is (a) no material default, breach, violation or event
of acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in this Exhibit B (including, but not limited to, the prior sentence).  No
person other than the holder of such Mortgage Loan may declare any event of
default under the Mortgage Loan or accelerate any indebtedness under the Loan
Documents.

 
(38)
Bankruptcy.  As of the date of origination of the related Mortgage Loan and to
the Seller’s knowledge as of the Cut-Off Date, neither the Mortgaged Property
(other than any tenants of such Mortgaged Property), nor any portion thereof, is
the subject of, and no Mortgagor, guarantor or tenant occupying a single-tenant
property is a debtor in state or federal bankruptcy, insolvency or similar
proceeding.

 
(39)
Organization of Mortgagor.  With respect to each Mortgage Loan, in reliance on
certified copies of the organizational documents of the Mortgagor delivered by
the Mortgagor in connection with the origination of such Mortgage Loan (or
related Whole Loan, as applicable), the Mortgagor is an entity organized under
the laws of a state of the United States of America, the District of Columbia or
the Commonwealth of Puerto Rico.  Except with respect to any Mortgage Loan that
is cross-collateralized and cross-defaulted with another Mortgage Loan, no
Mortgage Loan has a Mortgagor that is an affiliate of another Mortgagor.

 
 
B-16

--------------------------------------------------------------------------------

 
 
(40)
Environmental Conditions.  A Phase I environmental site assessment (or update of
a previous Phase I and or Phase II site assessment) and, with respect to certain
Mortgage Loans, a Phase II environmental site assessment (collectively, an
“ESA”) meeting ASTM requirements were conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA (i)
did not identify the existence of recognized environmental conditions (as such
term is defined in ASTM E1527-05 or its successor, hereinafter “Environmental
Condition”) at the related Mortgaged Property or the need for further
investigation, or (ii) if the existence of an Environmental Condition or need
for further investigation was indicated in any such ESA, then at least one of
the following statements is true:  (A) an amount reasonably estimated by a
reputable environmental consultant to be sufficient to cover the estimated cost
to cure any material noncompliance with applicable Environmental Laws or the
Environmental Condition has been escrowed by the related Mortgagor and is held
or controlled by the related Mortgagee; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, the only recommended action in the
ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Mortgagor that, based on the ESA,
can reasonably be expected to mitigate the identified risk; (C) the
Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the date hereof, and, if
and as appropriate, a no further action or closure letter was obtained from the
applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) an environmental policy or a
lender’s pollution legal liability insurance policy meeting the requirements set
forth below that covers liability for the identified circumstance or condition
was obtained from an insurer rated no less than A- (or the equivalent) by
Moody’s Investors Service, Inc., Standard & Poor’s Ratings Services and/or Fitch
Ratings, Inc.; (E) a party not related to the Mortgagor was identified as the
responsible party for such condition or circumstance and such responsible party
has financial resources reasonably estimated to be adequate to address the
situation; or (F) a party related to the Mortgagor having financial resources
reasonably estimated to be adequate to address the situation is required to take
action.  To Seller’s knowledge, except as set forth in the ESA, there is no
Environmental Condition (as such term is defined in ASTM E1527-05 or its
successor) at the related Mortgaged Property.

 
(41)
Appraisal.  The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within 6 months of the Mortgage Loan origination
date, and within 12 months of the Closing Date.  The appraisal is signed by an
appraiser who is a Member of the Appraisal Institute (“MAI”) and, to the
Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan. Each appraiser has represented in such appraisal or in a supplemental
letter that the appraisal satisfies the requirements of the “Uniform Standards
of Professional Appraisal Practice” as adopted by the Appraisal Standards Board
of the Appraisal Foundation.  Each appraisal contains a statement, or is

 
 
B-17

--------------------------------------------------------------------------------

 
 

  accompanied by a letter from the appraiser, to the effect that the appraisal
was performed in accordance with the requirements of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, as in effect on the date such
Mortgage Loan was originated.

 
(42)
Mortgage Loan Schedule.  The information pertaining to each Mortgage Loan which
is set forth in the Mortgage Loan Schedule attached as an exhibit to this
Mortgage Loan Purchase Agreement is true and correct in all material respects as
of the Cut-Off Date and contains all information required by the Pooling and
Servicing Agreement to be contained therein.

 
(43)
Cross-Collateralization.  Except with respect to a Mortgage Loan that is part of
a Whole Loan, no Mortgage Loan is cross-collateralized or cross-defaulted with
any other Mortgage Loan that is outside the Mortgage Pool, except as set forth
on Exhibit B-30-3.

 
(44)
Advance of Funds by the Seller.  After origination, no advance of funds has been
made by Seller to the related Mortgagor other than in accordance with the Loan
Documents, and, to Seller’s knowledge, no funds have been received from any
person other than the related Mortgagor or an affiliate for, or on account of,
payments due on the Mortgage Loan (other than as contemplated by the Loan
Documents, such as, by way of example and not in limitation of the foregoing,
amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if required or
contemplated under the related lease or Loan Documents).  Neither Seller nor any
affiliate thereof has any obligation to make any capital contribution to any
Mortgagor under a Mortgage Loan, other than contributions made on or prior to
the date hereof.

 
(45)
Compliance with Anti-Money Laundering Laws.  Seller has complied in all material
respects with all applicable anti-money laundering laws and regulations,
including without limitation the USA Patriot Act of 2001 with respect to the
origination of the Mortgage Loan.

 
For purposes of these representations and warranties, “Mortgagee” shall mean the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.
 
For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
shall mean, except where otherwise expressly set forth herein, the actual state
of knowledge or belief of the Seller, its officers and employees directly
responsible for the underwriting, origination, servicing or sale of the Mortgage
Loans regarding the matters expressly set forth herein.
 
 
B-18

--------------------------------------------------------------------------------

 
 
Exhibit B-30-1
 
List of Mortgage Loans with Current Mezzanine Debt
 
None.
 
 
B-30-1-1

--------------------------------------------------------------------------------

 
 
Exhibit B-30-2
 
List of Mortgage Loans with Permitted Mezzanine Debt
 
 
Loan #
Mortgage Loan
2
Selig Portfolio
19
Nitneil Portfolio I - Alabama
29
Nitneil Portfolio I - Georgia

 
 
B-30-2-1

--------------------------------------------------------------------------------

 
 
Exhibit B-30-3
 
List of Cross-Collateralized and Cross-Defaulted Mortgage Loans
 
None.
 
 
B-30-3-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 
Representation
Number
 
 
Mortgage Loan Name
and Number
 
 
Description of Exception
         
(5) Lien; Valid Assignment
 
Selig Portfolio (No. 2)
 
The Mortgagor is permitted to obtain pari passu debt, subject to the conditions
set forth in the loan agreement, which include LTV, DSCR and Debt Yield hurdles,
Rating Agency confirmation and a co-lender agreement acceptable to the
Mortgagee.
         
(6) Permitted Liens; Title Insurance
 
Selig Portfolio (No. 2)
 
Amazon, the single tenant at the 635 Elliott Mortgaged Property, upon notice
from the landlord of such landlord’s receipt of a bona fide offer to purchase or
lease the Mortgaged Property, has the option to purchase the Mortgaged Property
upon the same terms and conditions as the third-party offer upon written notice
to the landlord within 15 days of receiving notice of such offer from the
landlord.  The tenant’s right of first refusal does not apply in connection with
a foreclosure or conveyance in lieu of foreclosure exercised by the lender.
         
(7) Junior Liens
 
Selig Portfolio (No. 2)
 
The Mortgagor is permitted to obtain pari passu debt, subject to the conditions
set forth in the loan agreement, which include LTV, DSCR and Debt Yield hurdles,
Rating Agency confirmation and a co-lender agreement acceptable to the
Mortgagee.
         
(13) Actions Concerning Mortgage Loan
 
Ivy Pointe Office Building (No. 31)
 
Charles J. Kubicki (“Kubicki”) was a 50% owner of Equity Group II, LLC
(“Equity”), which owned an unrelated Ohio property that was mortgaged to Midland
Life Insurance Company (“Midland”) for approximately $6.4 million. After
negotiating the sale of such property to DBSI, Inc. (“DBSI”), Equity submitted a
written request for approval to Midland, which was not formally acknowledged. In
2004, Equity completed the sale without the approval of Midland, for a price of
approximately $10.3 million. In addition, for the benefit of Equity, as
creditor, and, without the formal approval of Midland, DBSI entered into a
wrap-around mortgage which granted a second lien on the office building and
related property.  Equity undertook both actions after being advised by DBSI
that (i) it would coordinate directly with Midland on the transfer, (ii) Midland
would likely waive any fees, and (iii) Midland customarily did not object to
wrap around mortgages. In connection with such acquisition Equity escrowed
$450,000 with the title company for the payment of a prepayment penalty, should
one be required.
 
An interest in the property was subsequently acquired by tenant-in-common
(“TIC”) investors from DBSI and, for several years, such TICs received the
“guaranteed” payments pursuant to their investment agreement. DBSI filed for
Chapter 11 bankruptcy in November of 2008, and control of the property was
assumed by the TICs, who ceased making payments on the wrap-around mortgage,
resulting in Equity defaulting on its obligations under the original mortgage
with Midland.  Midland then commenced foreclosure proceedings and brought a
separate action against Kubicki and his business partners, as guarantors of the
mortgage loan, which foreclosure has been completed and actions have been
settled.  Subsequently, the TIC investors filed suit against DBSI, Kubicki and
his business partner, alleging that such parties colluded to undertake actions
prohibited under the original mortgage loan agreement and the agreement with the
TICs, and that the TICs were not informed of the wrap-around mortgage until they
assumed control of the property.  The court found that there was enough evidence
to suggest that DBSI and Equity conspired in a way that financially harmed the
TICs and awarded a $3.5 million judgment against Equity (which is currently
under appeal). The suit against Kubicki and his business partner on the same
cause of action was dismissed on a procedural technicality, and has since been
refiled by the TICs.
         
(13) Actions Concerning
 
Maccabees Center
 
The Guarantor is currently subject to the following litigation which has been

 
 
C-1

--------------------------------------------------------------------------------

 
 

Mortgage Loan   (No. 12)   remanded to the trial court after the initial
judgment against the Guarantor (i.e., recourse liability as the guarantor for a
commercial loan) was reversed by the Michigan Court of Appeals: Wells Fargo
Bank, NA vs. Cherryland Mall Limited Partnership. The commercial property
previously owned by Cherryland Mall Limited Partnership was foreclosed by the
related lender.          
(13) Actions Concerning Mortgage Loan
 
Broadway Market Center (No. 23)
 
The Guarantor is a co-guarantor of a commercial loan made to Pioneer Austin East
Development I, Ltd., the collateral for which is currently subject to
foreclosure proceedings and the entity is in bankruptcy. According to
disclosures provided by Guarantor, the remaining obligations under the related
guaranty are approximately $300,000 and the collateral has significant value.
         
(16) Insurance
 
Selig Portfolio (No. 2)
 
Maccabees Center (No. 12)
 
All policies may be issued by one or more insurers having a rating of at least
“A” by S&P and “A2” by Moody’s (or, if Moody’s does not rate such insurer, at
least “A: VIII” by A.M. Best), or by a syndicate of insurers through which at
least 75% of the coverage (if there are 4 or fewer members of the syndicate) or
at least 60% of the coverage (if there are 5 or more members of the syndicate)
is with insurers having such ratings (provided that the first layers of coverage
are from insurers rated at least “A” by S&P and “A2” by Moody’s (or, if Moody’s
does not rate such insurer, at least “A: VIII” by A.M. Best), and all such
insurers are required to have ratings of not less than “BBB+”  by S&P and “Baa1”
by Moody’s (or, if Moody’s does not rate such insurer, at least “A: VIII” by
A.M. Best).
         
(16) Insurance
 
Newcastle Senior Housing Portfolio (No. 6)
 
All policies of insurance may be issued by a syndicate of insurers through which
at least 75% of the coverage (if there are 4 or fewer members of the syndicate)
or at least 60% of the coverage (if there are 5 or more members of the
syndicate) is with insurers having such ratings, and all insurers must have
ratings of not less than “BBB+” by S&P  and “Baa1” by Moody’s (or, if Moody’s
does not rate such insurer, at least “A: VIII” by A.M. Best).
 
Instead of specifically covering a period of 18 months, business interruption
insurance covers up until the date the Mortgaged Property is repaired or
replaced and operations are resumed (regardless of the length of time).
         
(16) Insurance
 
Hampton Inn Pineville (No. 28)
 
The Mortgagor may utilize FHM Ins. Co. which currently has a claims paying
ability rating of “B++ VII” with AM Best Rating Services, provided if the credit
rating falls below “B++ VII” by AM Best or upon any of the other conditions set
forth in the Mortgage Loan documents, the Mortgagor agrees to immediately
replace FHM Ins. Co. with an insurer which meets the minimum claims-paying
ability rating otherwise set forth in the Mortgage Loan documents.
         
(17) Access; Utilities; Separate Tax Lots
 
Selig Portfolio (No. 2)
 
The Mortgaged Properties identified as 635 Elliott and 645 Elliott share the
same tax lot; however, a release of either of these Mortgaged Properties is
conditioned on the creation of separate tax lots.
         
(24) Local Law Compliance
 
Maccabees Center (No. 12)
 
The Mortgaged Property is considered non-conforming as a result of a deficiency
of 22 parking spaces (existing – 1202 parking spaces; 1224 required parking
spaces) as required pursuant to the approved zoning variance issued for the
Mortgaged Property and as more particularly described in the zoning report
issued for the benefit of the Mortgagee.  Mortgagor agrees to add the required
number of spaces to the extent required by the appropriate Governmental
Authority and within the time period required in the notice from the
Governmental Authority.
         
(26) Recourse Obligations
 
Newcastle Senior Housing Portfolio (No. 6)
 
The Mortgage Loan documents do not provide recourse for misappropriation of
security deposits or, alternatively, the failure of any security deposits to be
delivered to the lender upon foreclosure or action in lieu of foreclosure.
         
(28) Financial Reporting and Rent Rolls
 
Newcastle Senior Housing Portfolio (No. 6)
 
Annual borrower reporting is limited to a combined balance sheet of the
borrowers (and no other entities), together with related combined statements of
operations for the Mortgaged Properties on a combined basis.

 
 
C-2

--------------------------------------------------------------------------------

 
 

         
(30) Due on Sale or Encumbrance
 
Selig Portfolio (No. 2)
 
The Mortgagor is permitted to obtain pari passu debt, subject to the conditions
set forth in the loan agreement, which include LTV, DSCR and Debt Yield hurdles,
Rating Agency confirmation and a co-lender agreement acceptable to the
Mortgagee.
         
(31) Single-Purpose Entity
 
Maccabees Center (No. 12)
 
The Mortgagor did not deliver a non-consolidation opinion in conjunction with
the closing of the Mortgage Loan. The Mortgagor has 1 independent director.
         
(33) Fixed Interest Rates
 
Newcastle Senior Housing Portfolio (No. 6)
 
The Mortgage Loan bears interest at a rate of 4.000% from the origination date
through January 5, 2019.  From and after January 6, 2019, the interest rate will
be 4.990%.
         
(39) Organization of Mortgagor
 
Nitneil Portfolio I – Alabama (No. 19)
 
Nitneil Portfolio I – Georgia (No. 29)
 
The Mortgagors of the 2 Mortgage Loans secured by the self-storage property
portfolios commonly known as Nitneil Portfolio I – Alabama and Nitneil Portfolio
I – Georgia are affiliated entities.
         
(39) Organization of Mortgagor
 
Whitehall Tech III (No. 32)
 
Whitehall Tech VII (No. 42)
 
The Mortgagors of the 2 Mortgage Loans secured by the office properties commonly
known as Whitehall Tech III and Whitehall Tech VII are affiliated entities.

 
 
C-3

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF OFFICER’S CERTIFICATE
 
GOLDMAN SACHS MORTGAGE COMPANY (“Seller”) hereby certifies as follows:
 
 
1.
All of the representations and warranties (except as set forth on Exhibit C) of
the Seller under the Mortgage Loan Purchase Agreement, dated as of June 1, 2014
(the “Agreement”), between GS Mortgage Securities Corporation II and Seller, are
true and correct in all material respects on and as of the date hereof (or as of
such other date as of which such representation is made under the terms of
Exhibit B to the Agreement) with the same force and effect as if made on and as
of the date hereof (or as of such other date as of which such representation is
made under the terms of Exhibit B to the Agreement).

 
 
2.
The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 
 
3.
Neither the Prospectus, dated May 30, 2014 (the “Base Prospectus”), as
supplemented by the Prospectus Supplement, dated June 6, 2014 (the “Prospectus
Supplement” and, together with the Base Prospectus, the “Prospectus”), relating
to the offering of the Class A-1, Class A-2, Class A-3, Class A-4, Class A-5,
Class A-AB, Class X-A, Class X-B, Class A-S, Class B, Class PEZ and Class C
Certificates, nor the Offering Circular, dated June 5, 2014 (the “Offering
Circular”), relating to the offering of the Class X-C, Class X-D, Class D,
Class E, Class F, Class G, and Class R Certificates, in the case of the
Prospectus, as of the date of the Prospectus Supplement or as of the date
hereof, or the Offering Circular, as of the date thereof or as of the date
hereof, included or includes any untrue statement of a material fact relating to
the Mortgage Loans, the related Mortgaged Properties and/or the Seller or
omitted or omits to state therein a material fact relating to the Mortgage
Loans, the related Mortgaged Properties and/or the Seller required to be stated
therein or necessary in order to make the statements therein relating to the
Mortgage Loans, the related Mortgaged Properties and/or the Seller, in the light
of the circumstances under which they were made, not misleading.

 
Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Indemnification Agreement.
 
[SIGNATURE APPEARS ON THE FOLLOWING PAGE]
 
 
D-1

--------------------------------------------------------------------------------

 

Certified this 24th day of June, 2014.

       
GOLDMAN SACHS MORTGAGE
 COMPANY
           
By:
       
Name:
     
Title:

 
 
D-2

--------------------------------------------------------------------------------

 